Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.17 Page 1 of 58




                    EXHIBIT 1
            Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.18 Page 2 of 58
                                                                                                                                                                     CM-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY rame. State Bar number, and address):                                                          FOR COURT USE ONLY
>---Jonathan A. Sh'Wiro (SBN 257 99)
   BAKER BOTT L.LP.
    101 California Street, Suite 3600
   San Francisco, CA 94111
                                                                                                                                   ELECTROlllCALL Y FILED
                      (415) 291-6200
            TELEPHONENO;                       FAX NO. (415) 291-6300                                                               Superior Court of California,
                                                                                                                                       County of San Diego
 ATTORNEY FOR (Name!: Plaintiff Mab Vax Therapeutics Holdings, Inc.
                                                                                                                                    04/0312019 at 05:20:4'l PM
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                                                   Clerk of th~ Superior Court
     STREET ADDRESS: 330 West Broadway                                                                                         By Georgia Dixon·Cosby,Oeputy Clerk

        MAILING ADDRESS:
       CITY AND ZIP CODE:    San DieBo CA 92101
             BRANCH NAME:    Central ivision
     CASE NAME:
     Mab Vax Therapeutics Holdings, Inc. v. Barry Honig, et al.
                                                                                                                  CASE NUMBER:
        CIVIL CASE COVER SHEET                              Complex Case Designation
lZl         Unlimited              D
                                Limited
                                                                  D
                                                              Counter                   D
                                                                                    Joinder
                                                                                                                    37-2019-00018398-CU-S L- CTL
            (Amount             (Amount
                                                                                                      JUDGE:    Judge Ronald F, Frazier
            demanded            demanded is           Filed with first appearance by defendant
            exceeds $25,000)    $25,000 or less)           (Cal. Rules of Court, rule 3.402)           DEPT:

                                    Items 1-6 below must be completed (see mstruct1ons on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                         Contract                                Provisionally Complex Civil Litigation
      D  Auto (22)                                           D
                                                           Breach of contract/warranty (06)  (Cal. Rules of Court, rules 3.400-3.403)
      D  Uninsured motorist (46)                             D
                                                           Rule 3.740 collections (09)                     D
                                                                                                    Antitrust/Trade regulation (03)
   Other Pl/PD/WO (Personal Injury/Property                  D
                                                            Other collections (09)                         D
                                                                                                    Construction defect (10)
   Damage/Wrongful Death) Tort                               D
                                                           Insurance coverage (18)                         D
                                                                                                    Mass tort (40)
      D  Asbestos (04)                                       D
                                                            Other contract (37)                            G2J
                                                                                                    Securities litigation (28)
      D  Product liability (24)                      Real Property                                         D
                                                                                                    Environmental/Toxic tort (30)
         Medical malpractice (45)                            D
                                                           Eminent domain/Inverse                          D
                                                                                                    Insurance coverage claims arising from the
      D  Other Pl/PD/WD (23)                               condemnation (14)                        above listed provisionally complex case
   Non-Pl/PD/WO (Other) Tort                                 D
                                                           Wrongful eviction (33)                   types (41)

      D  Business tort/unfair business practice (07)         D
                                                           Other real property (26)          Enforcement of Judgment
      D         Civil rights (08)                            Unlawful Detainer                             D      Enforcement of judgment (20)
      D         Defamation (13)                              D    Commercial (31)                          Miscellaneous Civil Complaint
      D         Fraud (16)                                   D    Residential (32)                         D      RIC0(27)
      D    Intellectual property (19)                        D      Drugs (38)                             D     Other complaint (not specified above) (42)
      D    Professional negligence (25)                      Judicial Review                               Miscellaneous Civil Petition
      D    Other non-Pl/PD/WO tort (35)                      D     Asset forfeiture (05)                   D     Partnership and corporate governance (21}
      Employment                                             D      Petition re: arbitration award (11)    D    Other petition (not specifif'd above) (43)
      D    Wrongful termination (36)                         D     Writ of mandate (02)
      D    Other employment (15)                             D      Other judicial review (39)
2. This case LJlJ is             is notLJ  complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
       a.   lZJ    Large number of separately represented parties                d.   D     Large number of witnesses
       b.   D      Extensive motion practice raising difficult or novel          e.   D     Coordination with related actions pending in one or more courts
                   issues that will be time-consuming to resolve                            in other counties, states, or countries, or in a federal court
       c.   D      Substantial amount of documentary evidence                    f.   D     Substantial postjudgment judicial supervision

3.     Remedies sought {check all that apply): a.LIZ] monetary                 b.   0     nonmonetary; declaratory or injunctive relief                   c.   lZJ punitive
4.    Number of causes of action (specify):               Nine
5. This case         isD               0
                                is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:       April 8, 2019
                       Jonathan A. Shapiro
                                   (TYPE OR PRINT NAME)                                                   (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

                                                                              NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
     • File this cover sheet in addition to any cover sheet required by local court rule.
     • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                     i5aqe 1of2
Form Adopted for Mandatory Use                                                                                        Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California
                                                                 CIVIL CASE COVER SHEET                                       Cal. Standards of Judicial Administration. std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                               www.courtinfo.ca.gov
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.19 Page 3 of 58


                                                              ELECTROHICALL Y FILED
                                                                Superior Court of California,
                                                                   County of San Diego
     JONA THAN A. SHAPIRO (SBN 257199)                          04l08J'2019 at 05 :20 :413 PM
     jonathan.shapiro@bakerbotts.com
 2   BAKER BOTTS LLP                                            Clerk of the Superior Court
                                                           By Georgia Dixon- Cosby, Deputy Clerk
     101 California Street, Suite 3600
 3   San Francisco, CA 94111
     Telephone: 415 .291.6200
 4   Facsimile: 415.291.6300

 5   Attorneys for Plaintiff
     MABV AX THERAPEUTICS HOLDINGS, INC.
 6

 7

 8                                SUPERIOR COURT OF CALIFORNIA

 9                                    COUNTY OF SAN DIEGO

10

11   MABVAX THERAPEUTICS HOLDINGS, INC., a          CASE NO. 37-2019-00018398-CU-SL-CTL
     Delaware corporation,
12                                                  COMPLAINT FOR DAMAGES
                     Plaintiff,
13                                                    1. Market Manipulation
           v.                                         2. Unlawful Business Practices
14                                                    3. Fraud
     BARRY HONIG; JOHN STETSON; MICHAEL               4. Fraudulent Concealment
15   BRAUSER; JOHN O'ROURKE III; PHILLIP FROST;       5. Constructive Fraud
     MARK GROUSSMAN; STEVEN RUBIN; JOHN H.            6. Negligent Misrepresentation
16   FORD; ROBERT PRAG; ROBERT HAAG; ANDREW           7. Tortious Interference with Economic
     HAAG; GRQ CONSULTANTS, INC.; GRQ                    Advantage
17   CONSULTANTS, INC. 401K; GRQ CONSULTANTS,         8. Breach of Fiduciary Duty
     INC. ROTH 401 K FBO BARRY HONIG; GRQ             9. Restitution for Unjust Enrichment
18   CONSULTANTS, INC. ROTH 401 K FBO RENEE
     HONIG; BARRY AND RENEE HONIG CHARITABLE        JURY TRIAL DEMANDED
19   FOUNDATION, INC.; SOUTHERNBIOTECH, INC.; HS
     CONTRARIAN INVESTMENTS, LLC; GRANDER
20   HOLDINGS, INC.; GRANDER HOLDINGS INC. 401 K;
     AIRY PROPERTIES; 11 EAST AIRY STREET
21   PARTNERSHIP; ATG CAPITAL, LLC; OPKO
     HEALTH, INC.; FROST GAMMA INVESTMENTS
22   TRUST; MELECHDA VID, INC.; MELECHDAVID, INC.
     RETIREMENT PLAN; ALPHA CAPITAL ANSTALT;
23   THE DEL MAR CONSULTING GROUP, INC.; THE
     DEL MAR CONSULTING GROUP, INC. RETIREMENT
24   PLAN TRUST; and IRTH COMMUNICATIONS, LLC,

25                   Defendants.

26

27

28


      COMPLAINT FOR DAMAGES                                                  CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.20 Page 4 of 58




            Plaintiff MabVax Therapeutics Holdings, Inc. ("MabVax" or "the Company") files this

 2   complaint (the "Complaint") against Defendants Barry Honig ("Honig"); John Stetson ("Stetson");

 3   Michael Brauser ("Brauser"); John O'Rourke, III ("O'Rourke"); Phillip Frost ("Frost"); Mark

 4   Groussman ("Groussman"); Steven Rubin ("Rubin"); John H. Ford ("Ford"); Robert Prag ("Prag");

 5   Robert Haag; and Andrew Haag (collectively, the "Individual Defendants"); and against a number of

 6   entities affiliated with the Individual Defendants: GRQ Consultants, Inc. ("GRQ"); GRQ Consultants,

 7   Inc. 401K ("GRQ 401K"); GRQ Consultants, Inc. Roth 401K FBO Barry Honig ("GRQ Roth 401K

 8   Honig"); GRQ Consultants, Inc. Roth 401K FBO Renee Honig ("GRQ Roth 401K Renee"); Barry

 9   and Renee Honig Charitable Foundation, Inc.; Southern Biotech, Inc. ("Southern Biotech"); HS

1o   Contrarian Investments, LLC ("HSCI"); Grander Holdings, Inc. ("Grander"); Grander Holdings Inc.

11   401K ("Grander 401K"); Airy Properties; 11 East Airy Street Partnership; ATG Capital, LLC

12   ("ATG"); OPKO Health, Inc. ("OPKO"); Frost Gamma Investments Trust ("FGIT"); Melechdavid,

13   Inc. ("Melechdavid"); Melechdavid, Inc. Retirement Plan ("Melechdavid Retirement"); Alpha Capital

14   Anstalt ("Alpha"); The Del Mar Consulting Group, Inc. ("DMCG"); The Del Mar Consulting Group,

15   Inc. Retirement Plan Trust ("DMCG Retirement"); and IRTH Communications, LLC ("IRTH")

16   (collectively, the "Corporate Defendants"; collectively with the Individual Defendants, "Defendants"),

17   and alleges as follows:

18                                            INTRODUCTION

19          1.      MabVax is a clinical-stage biotechnology company that is developing treatments for

20   certain insidious cancers, including pancreatic cancer, soft tissue cancer, and ovarian cancer. Mab Vax

21   was founded in San Diego more than a decade ago by leading pharmaceutical researchers, clinicians,

22   and entrepreneurs, including the head of the Laboratory of Tumor Vaccinology at the renowned

23   Memorial Sloan Kettering Cancer Center in New York. Since then, the Mab Vax team has brought its

24   promising therapies into clinical trials in conjunction with traditional chemotherapy and collaborated

25   with others here and abroad-including Memorial Sloan Kettering-in the fight to find effective

26   treatments for these diseases. Along the way, Mab Vax matured from a local start-up financed by a

27   few generous patrons into a public company with its stock traded on the Nasdaq Stock Market.

28

                                                      -1-
      COMPLAINT FOR DAMAGES                                                       CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.21 Page 5 of 58




            2.      The Company's clinical research has been exhausting and expensive.            Like other

 2   clinical-stage biotechnology companies, MabVax cannot earn product revenue until it (or its

 3   collaborative partners) complete clinical trials, obtain regulatory approval, and successfully

 4   commercialize one or more of its products. As a result, the Company has incurred, and will likely

 5   continue to incur, substantial operating losses. In order to continue its vitally important work, Mab Vax

 6   has raised, and, if it can carry on, will have to continue to raise, money through debt and equity

 7   financing. Unfettered access to the public capital markets has been, therefore, of critical importance

 8   to the Company-as are honest transactions in those markets.

 9          3.      In 2014, however, MabVax's promising future was cast into peril, after a group of

1o   market manipulators organized by Honig accumulated a controlling position in the Company's stock.

11   Defendants pretended they sought legitimate returns by investing in Mab Vax's life-saving

12   innovations, but instead defrauded the Company through illicit transactions for their enormous profit

13   to the detriment of Mab Vax. It is now clear that, from the get-go, Defendants sought to manipulate

14   the Company-in March 2015, Honig assured Defendants Frost, Brauser, and Stetson that Mab Vax

15   was a "really good opportunity," and that the group would "make $35 million conservatively in 4

16   months and our money out [in} 4 weeks ... " And in an April 2015 email, Stetson was explicit that the

17   group was acting to gain "control of the board" in ways that they would never disclose as required

18   by the securities laws. The Defendants concealed their beneficial ownership of Mab Vax for years in

19   false public SEC filings-and in many instances simply failing to file required ownership reports at

20   all. As a consequence of Defendants' egregious misconduct, Mab Vax was, among other things:

21   deceived into issuing Defendants tens of millions of dollars' worth of common stock, cut off from

22   legitimate investors; confronted with an expensive investigation by the U.S. Securities and Exchange

23   Commission ("SEC"); and forced to publicly disclaim reliance on past financial statements that had

24   been rendered inaccurate by Defendants' concealment of their coordinated investment, trading, and

25   manipulation of the Company's stock.        In addition, directly related to Defendants' actions, the

26   Company was delisted from trading on the Nasdaq, thereby strangling its access to the capital markets.

27   The Company now is bankrupt.

28

                                                       -2-
      COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.22 Page 6 of 58




             4.      The SEC has recently commenced a federal court enforcement action against the

 2   investor group for its illicit control and victimization of Mab Vax and two other issuers, bringing

 3   securities fraud and market manipulation claims against Defendants Honig, Brauser, Stetson,

 4   O'Rourke, Groussman, Frost, Ford, Alpha, ATG, FGIT, GRQ, HSCI, Grander, Melechdavid, OPKO,

 5   and Southern Biotech. See Securities and Exchange Commission v. Honig, et al., 1: l 8-cv-08175

 6   (S.D.N.Y.) ("SEC Action"). The SEC has detailed the fraud in a 100-page complaint, which it has

 7   described as a "brazen market manipulation" and a "classic pump and dump" in statements reported

 8   by the Wall Street Journal and other national media.        Some Defendants have already resolved the

 9   SEC's richly-detailed complaint. For example, Frost, Groussman, and Alpha have agreed to pay more

1o   than $5.6 million, $1.3 million, and $900,000, respectively, on their and their affiliated entities' behalf,

11   and been enjoined by a federal court against any future violations of the securities laws or even any

12   future personal investments in vulnerable smaller public companies like Mab Vax.

13           5.      Ultimately, Defendants destroyed this Company-but not before fraudulently inducing

14   it to issue more than 2.6 million shares of common stock (worth roughly $22 million at the time) that

15   the Company would have been prohibited from issuing had the true facts been disclosed; defrauding

16   it out of millions more on vendors-and even lawyers-who were secretly part of the pump and dump

17   scheme orchestrated behind the Company's back; and infecting its capitalization table and alienating

18   legitimate investors to the point that Mab Vax has been de listed with no prospects for the financing it

19   needs to bring its cancer treatments to market. Further, as conditions of financings, the Company was

20   required by Defendants to issue to Defendants and their affiliates shares of its preferred stock for free

21   as "inducement shares." In total, these "inducement shares" of Mab Vax stock were convertible into

22   over 2.8 million shares of common stock (w01ih over $8.3 million at the times of issuance), of which

23   Defendants personally took the great majority. Today, Mab Vax is down to six employees, is behind

24   on its payment obligations to the Memorial Sloan Kettering Cancer Center in New York, and is now

25   forced to sell off its promising clinical program on a "best offer" basis.

26

27

28

                                                         -3-
      COMPLAINT FOR DAMAGES                                                           CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.23 Page 7 of 58




                                                THE PARTIES

 2          6.      Plaintiff Mab Vax Therapeutics Holdings, Inc. is, and at all times mentioned in the

 3   Complaint was, a Delaware corporation, with its principal place of business in San Diego County,

 4   California.

 5          Individual Defendants

 6          7.      Honig is a resident of Boca Raton, Florida and, at all relevant times, worked at an office

 7   in Boca Raton with Stetson and O'Rourke, and previously Brauser. Honig owns GRQ. Honig also

 8   owns a majority stake in HSCI, of which Stetson is the named managing member. Honig was also the

 9   president and one-third owner of Southern Biotech, a now-dissolved Nevada entity. Honig also is the

10   president of Barry and Renee Honig Charitable Foundation. Honig also is the trustee of GRQ 401K,

11   and of GRQ Roth 401 K Honig, and in such capacity has voting and dispositive power over the

12   securities held by GRQ 401K and GRQ Roth 401K Honig. The SEC has brought fraud and other

13   securities claims against Honig and affiliated entities GRQ and HSCI in connection with Mab Vax and

14   other issuers in the SEC Action.

15          8.      Bra user is a resident of Lighthouse Point, Florida. He owns Grander, is the trustee of

16   Grander 401K, and owned one-third of Southern Biotech. The SEC has brought fraud and other

17   securities claims against Brauser and Grander in connection with Mab Vax and other issuers in the

18   SEC Action.

19          9.      Stetson is a resident of Fort Lauderdale, Florida and, at all relevant times, worked at

20   an office in Boca Raton with Honig and O'Rourke. Stetson has a minority investment in HSCI, of

21   which he is the named managing member. The SEC has brought fraud and other securities claims

22   against Stetson in connection with Mab Vax and other issuers in the SEC Action.

23          10.     O'Rourke is a resident of Fort Lauderdale, Florida and, at all relevant times, worked

24   at an office in Boca Raton with Honig and Stetson. O'Rourke owns Airy Properties and ATG Capital

25   LLC. He also controls 11 East Airy Street Partnership through both voting and dispositive power.

26   The SEC has brought fraud and other securities claims against O'Rourke and ATG in connection with

27   Mab Vax and other issuers in the SEC Action.

28

                                                       -4-
      COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.24 Page 8 of 58




             11.     Frost is a resident of Miami Beach, Florida. Frost founded OPKO, Inc., and is its CEO.

 2   Frost is also the trustee for FGIT. Frost also was the undisclosed one-third owner of Southern Biotech.

 3   Frost enjoys a reputation as a successful biotech investor. The SEC brought fraud and other securities

 4   claims against Frost in connection with Mab Vax and other issuers, which Frost has settled by agreeing

 5   to aggregate payments on behalf of himself and his affiliates in excess of $5.6 million, and to entry of

 6   a federal com1 injunction against further violations of the securities laws, and from even investing in

 7   smaller public companies like Mab Vax.

 8           12.     Groussman is a resident of Miami Beach, Florida and occasionally works at an office

 9   in Boca Raton with Honig, Stetson, and O'Rourke. Groussman owns Melechdavid and is the trustee

10   of Melechdavid Retirement.       The SEC has brought fraud and other securities claims against

11   Groussman and Melechdavid in connection with Mab Vax and other issuers, which Groussman has

12   settled on behalf of himself and Melechdavid by agreeing to aggregate payments in excess of $1.3

13   million, and to entry of a federal court injunction against further violations of the securities laws and

14   from even investing in smaller public companies like Mab Vax for a period of five years.

15           13.     Rubin is believed to be a resident of Miami, Florida. He is the Executive Vice

16   President for Administration of OPKO, Inc., as well as a member of its Board of Directors. Rubin

17   also is an attorney.

18           14.     Ford is a resident of Bolinas, California. The SEC has brought fraud and other

19   securities claims against Ford in connection with MabVax and other issuers, which Ford has settled

20   by agreeing to pay disgorgement to be determined by a federal court at a later date, and to entry of a

21   federal court injunction against further violations of the securities laws and from even investing in

22   smaller public companies like Mab Vax.

23           15.     Robert Prag is believed to be a resident of Del Mar, California. He is the founder,

24   owner, and principal of DMCG, an investor relations firm, located in Del Mar, California, and is the

25   trustee ofDMCG Retirement.

26           16.     Robert Haag is believed to be a resident of Santa Monica, California. He is the

27   Managing Director and Partner of IRTH, located in Santa Monica.

28

                                                       -5-
      COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.25 Page 9 of 58




             17.    Andrew Haag is believed to be a resident of Santa Monica, California. He is the

 2   Founder and Managing Partner of IRTH, located in Santa Monica.

 3          Entity Defendants

 4           18.    11 East Airy Street Partnership is a Pennsylvania corporation that O'Rourke controls

 5   through both voting and dispositive power. 11 East Airy Street Partnership was incorporated in or

 6   around 1984.

 7           19.    Alpha is a Lichtenstein corporation and hedge fund, managed by an unregistered

 8   investment adviser located in New York, New York. The SEC has brought fraud and other securities

 9   claims against Alpha in connection with MabVax and other issuers, which Alpha has settled by

1o   agreeing to aggregate payments in excess of $900,000, to retain an independent compliance counsel,

11   and to entry of a federal court injunction against further violations of the securities laws.

12          20.     Airy Properties is a Pennsylvania corporation that O'Rourke owns and operates. Airy

13   Properties was incorporated in or around 1972.

14          21.     ATG is a Florida corporation that O'Rourke owns and operates with its principal place

15   of business in Florida. ATG was incorporated in or around 2012. The SEC has brought fraud and

16   other securities claims against ATG in connection with Mab Vax and other issuers in the SEC Action.

17          22.     Barry and Renee Honig Charitable Foundation, Inc. is a Florida not for profit

18   corporation that Honig owns and operates with its principal place of business in Florida. Barry and

19   Renee Honig Charitable Foundation, Inc. was incorporated in or around 2008.

20          23.     DMCG is a California corporation that Prag owns and operates with its principal place

21   of business in California. DMCG was incorporated in or around 1999. Defendants required Mab Vax

22   to use DMCG for investors relations services.

23          24.     DMCG Retirement is a California trust. Prag is the trustee of DMCG Retirement.

24          25.     FGIT is a Florida trust that was formed in or around 2002. Frost is FGIT's Trustee.

25   The SEC has brought fraud and other securities claims against FGIT in connection with Mab Vax and

26   other issuers, which FGIT has settled by agreeing to entry of a federal court injunction against further

27   violations of the securities laws and from even investing in smaller public companies like Mab Vax.

28

                                                        -6-
      COMPLAJNT FOR DAMAGES                                                          CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.26 Page 10 of 58




            26.     Grander is a Florida corporation that Brauser owns and operates with its principal

 2   place of business in Florida. Grander was incorporated in or around 2010. The SEC has brought fraud

 3   and other securities claims against Grander in connection with Mab Vax and other issuers in the SEC

 4   Action. Grander received shares of Mab Vax preferred stock convertible into 26,667 shares of common

 5   stock valued $144,000 at the time of issuance as a "co-lead investor" fee in connection with a public

 6   offering conducted by an investment bank.

 7          27.     Grander 401K is a Florida trust. Brauser is the trustee of Grander 401 K.

 8          28.     GRQ is a Florida corporation that Honig owns and operates with its principal place of

 9   business in Florida. GRQ was incorporated in or around 2004. The SEC has brought fraud and other

10   securities claims against GRQ in connection with Mab Vax and other issuers in the SEC Action.

11          29.     GRQ 401K is organized in the State of Florida. Honig is GRQ 401K's trustee, and in

12   such capacity has voting and dispositive power over the securities held by GRQ 401K.

13          30.     GRQ Roth 401K Honig is organized in the State of Florida. Honig is GRQ Roth 40 I K

14   Honig's trustee, and in such capacity has voting and dispositive power over the securities held by GRQ

15   Roth 401 K Honig.

16          31.     GRQ Roth 401K Renee is organized in the State of Florida. Honig's wife is GRQ

17   Roth 401K Renee's Trustee.

18          32.     HSCI is a Delaware corporation that Honig and Stetson co-own and of which Stetson

19   is the managing member, with its principal place of business in Florida. HSCI was established in or

20   around 2011. The SEC has brought fraud and other securities claims against HSCI in connection with

21   Mab Vax and other issuers in the SEC Action. HSCI received Mab Vax preferred stock, convertible

22   into 70,000 shares of common stock valued $378,000 at the time of issuance as a "co-lead investor"

23   fee in connection with a public offering conducted by an investment bank.

24          33.     IRTH is a Nevada Corporation with its principal place of business in California.

25   Andrew Haag is its founder and managing partner, and Robert Haag is its managing director and

26   partner. Defendants required Mab Vax to use IRTH for investor relations services as a condition of

27   financing.

28

                                                      -7-
      COMPLAINT FOR DAMAGES                                                      CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.27 Page 11 of 58




              34.     Melechdavid is a Florida corporation that Groussman owns and operates with its

  2   principal place of business in Florida. Melechdavid was incorporated in or around 2006. The SEC

  3   has brought fraud and other securities claims against Melechdavid in connection with MabVax and

  4   other issuers in the SEC Action, which Melechdavid has settled by agreeing to entry of a federal court

  5   injunction against further violations of the securities laws and from even investing in smaller public

  6   companies like Mab Vax for a period of five years.

  7           35.     Melechdavid Retirement is a Florida trust. Groussman is the trustee ofMelechdavid

  8   Retirement.

  9           36.     OPKO is a Delaware corporation. Its principal place of business is in Florida. Frost

 10   is OPKO's CEO. OPKO was incorporated in or around 2007. The SEC brought fraud and other

 11   securities claims against OPKO in connection with MabVax and other issuers, which OPKO has

 12   settled by agreeing to payment of a $100,000 civil penalty, to establish certain committees of its board

 13   of directors to handle its strategic investments for so long as Frost is a director or officer of OPKO, to

 14   retain an independent compliance counsel, and to entry of a federal court injunction against further

 15   violations of the securities laws, and from even investing in smaller public companies like Mab Vax

 16   for a period of five years.

 17           37.     Southern Biotech is a now-dissolved Nevada corporation that Honig operated and co-

 18   owned with Brauser and Frost, and managed also by Stetson, with its principal place of business in

 19   Florida. Southern Biotech was incorporated in or around 2014. The SEC brought fraud and other

20    securities claims against Southern Biotech in connection with Mab Vax and other issuers in the SEC

21    Action, but has dropped its claims as Southern Biotech was recently dissolved.

22            38.     MabVax is informed and believes that in doing the wrongful, illegal, tortious,

23    intentional acts hereinafter alleged, Defendants, and each of them, acted as the agents and co-

24    conspirators of the other Defendants, acted within the course and scope of said agency, and acted with

25    the knowledge, consent, and approval of the other Defendants.

26                                               JURISDICTION

27            39.    Jurisdiction and venue are proper because Defendants' wrongful conduct was directed

28    to and caused MabVax injury in the County of San Diego and Defendants' false and misleading


                                                         -8-
       COMPLAINT FOR DAMAGES                                                         CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.28 Page 12 of 58




     communications were directed to, received in, and had a significant economic impact in the County

 2   of San Diego. Throughout the period relevant to this Complaint, Defendants called, emailed, and met

 3   with Mab Vax in this County, knowing that the Company was headquaitered in the County of San

 4   Diego and knowing that the effects of their misconduct would be, and were, felt in San Diego.

 5           40.      Among other things, Defendants Honig, Stetson, Brauser, O'Rourke, Groussman, and

 6   Prag sent to Mab Vax in San Diego the fraudulent requests for conversion of convertible preferred

 7   stock into common sto.ck that in part form the basis for this action. Since April 2015, the total value

 8   of the common stock issued to Defendants and their family members on the dates of conversions

 9   amounted to over $22 million, representing nearly 99% of all preferred stock that was converted

1o   during that period. Those Defendants, and also Frost, FGIT, and, OPKO, all sent to Mab Vax in San

11   Diego investor certifications and other documents that fraudulently omitted their true beneficial

12   ownership of the Company's stock.

13           41.      Honig and Stetson physically came to California to meet with Mab Vax, including to

14   solicit and negotiate investment in the Company.

15           42.      At all relevant times, Ford lived in California. As detailed below, unbeknownst to the

16   Company, O'Rourke directed Ford to perform certain fraudulent actions in California, at the behest

17   of other Defendants.

18           43.      At all relevant times, Prag, Robert Haag, and Andrew Haag lived in California, and

19   DMCG, DMCG Retirement, and IRTH are all California entities. As detailed below these defendants

20   worked in concert with the other defendants as part of Defendants' collective effort to achieve the

21   illicit objectives.

22           44.      Rubin entered into a purported consulting agreement with MabVax in California,

23   communicated with Company personnel in California, and was issued shares by the Company in

24   California.

25                           MABVAXISFRAUDULENTLYINDUCEDINTO
                               A RELATIONSHIP WITH DEFENDANTS
26
27           45.      By the end of 2013, Mab Vax was a privately-held company that had been in business

28   for five years and was looking for funding for its research and development efforts in cancer therapies


                                                        -9-
      COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.29 Page 13 of 58




      and diagnostic products, having reached the point where its committed existing private investors,

  2   founders, friends, and family could no longer shoulder the crushing expense of bringing new cancer

  3   treatments to market. At the same time, and unbeknownst to MabVax, Honig and his group-who

  4   had no relationship with the Company and were not known to its management-were searching for a

  5   new public company to victimize for another pump and dump scheme, just as Defendants had

  6   orchestrated on dozens of prior occasions-including not only the two other issuers that are the subject

  7   of the SEC Action, who, on information and belief, are CoCrystal Pharma, Inc. (f/k/a BioZone

  8   Pharmaceuticals, Inc.), and MGT Capital Investments, Inc., but also, on information and belief,

  9   including Riot Blockchain (f/k/a Bioptix, Inc.), 1 Pershing Gold Corporation (f/k/a Sagebrush Gold,

 10   Ltd.; f/k/a The Empire Sports & Entertainment Holding Co.; f/k/a Excel Global, lnc.), 2 and U.S. Gold

 11   Corporation (f/k/a Dataram Corporation). 3 Although Honig had already found a publicly-traded shell

 12   company that could be purchased inexpensively and then manipulated, Defendants had a major

 13   problem: the shell company had no investment-worthy business and, for this reason, they needed to

 14   find a promising private company (like Mab Vax) that could quickly be taken public-through a so-

 15   called "reverse merger" with the moribund shell-in order to launch the pump and dump scheme.

 16          46.     In early 2014, Defendants' reverse merger problem was solved by the identification of
 17   Mab Vax with the assistance of a hedge fund and its affi Ii ates with whom Honig and other Defendants

 18   frequently collaborated ("Entity H"). Entity H did not have any prior relationship with Mab Vax. Nor

 19   did Entity H directly reach out to MabVax. Instead, MabVax was invited to come to New York to

 20   give a presentation about its clinical work to a non-profit charity ("Charity H"), which claimed it

 21   wanted to award the Company a much-needed $500,000 grant to research childhood cancer treatment.

 22   Charity H scheduled Mab Vax's presentation to take place at Entity H's offices in midtown Manhattan.

 23

 24
      1 Until 2017, Bioptix, Inc. made diagnostic machinery for the biotech industry. In the fall of2017, Bioptix

 25   changed its name to Riot Blockchain, and became a cryptocurrency mining company.
      2
        According to its February 5, 2013 S-1/A, Excel Global, Inc., founded in 2007, "operated as a web-based
 26   service provider and consulting company." After changing its name to The Empire Sports & Entertainment
      Holdings Co. in September 2010, the company "commenced the promotion and production of sports and
 27   entertainment events as [its] sole line of business." On May 16, 2011, the company changed its name to
      Sagebrush Gold Ltd., and focused on gold mining. It continued to be a gold mining company when it changed
 28   its name to Pershing Gold Corporation in 2012.
      3
        Dataram Corporation was a manufacturer of memory products. In June 2017 the company changed its name
      to U.S. Gold Corporation to reflect its pivot into gold mining.
                                                        -10-
       COMPLAINT FOR DAMAGES                                                          CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.30 Page 14 of 58




             47.     Mab Vax's senior leadership predictably accepted Charity H's invitation to present as a

 2   condition ofreceiving the research grant, and, as requested, traveled to Entity H's offices. Following

 3   the presentation, a principal of Entity H introduced himself to Mab Vax's CEO and shared disarmingly

 4   personal details about a family loss from childhood cancer. Entity H's principal told Mab Vax that he

 5   was so impressed with its clinical program that Entity H was interested in investing in the Company,

 6   and even taking it public.

 7           48.     Mab Vax never received the research "grant" from Charity H that had lured it into Entity

 8   H's New York offices. 4 Entity H, however, promptly followed up with Mab Vax about its enthusiasm

 9   for the Company and its potential to go public. Soon thereafter, Entity H proposed a $6 million

10   investment in Mab Vax, to be made in two tranches of $3 million. The first tranche would be made·

11   up-front because Mab Vax desperately needed financing, with a second tranche of $3 million to come

12   several months later only     if Mab Vax became a public company            (which Entity H committed to

13   assisting, which was Defendants' goal in identifying MabVax in the first instance).                Entity H's

14   financing proposal was essentially non-negotiable.

15           49.     As the first tranche of the financing was closing and Mab Vax was preparing to

16   distribute shares, Entity H sent an investor list that, to Mab Vax's surprise, revealed Entity H was not

17   the only investor. Roughly $1 million was being invested by HSCI-a company that MabVax had

18   never heard of. Even that belated disclosure was dishonest; Entity H falsely reported that Stetson was

19   the sole managing member of HSCI, even though Honig (whom Mab Vax also had never heard of)

20   owned the great majority of HSCI and actually directed and controlled HSCI' s investment decisions.

21   At no time did Entity H disclose its many years of collaboration with Honig, Stetson, and other

22   Defendants.

23           50.     Soon thereafter, Entity H told Mab Vax that it had found a public shell company that

24   Mab Vax should enter into a reverse merger with-thereby going public. This was the shell company

25   Honig had found-something that Entity H also did not disclose to MabVax at the time. Mab Vax

26
     4
27     Only after the New York presentation-and the seemingly fortuitous introduction to Entity H--did MabVax
     learn that the terms of Charity H's purported $500,000 research "grant" were so onerous that, as if by design,
28   it would have been economically irrational for Mab Vax to accept such a grant. (Charity H's IRS filings also
     make clear that, in 2014, its total grants were less than $450,000, with the largest grant of $115,000, and with
     every grant made to a hospital or university-never to a private company like Mab Vax).
                                                            -11-
         COMPLAINT FOR DAMAGES                                                          CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.31 Page 15 of 58




      agreed to pursue the merger. However, just before the merger between Mab Vax and the public shell

  2   was finalized, Defendants and Entity H committed to make a substantial investment in the public shell

  3   knowing that, following the planned reverse merger, their investment would be in MabVax. This

  4   investment was structured without involvement of: much less fair disclosure, to MabVax, using

  5   nominee or other straw holders in ways that obscured the true ownership of the shell that Mab Vax was

  6   acquiring. On information and belief, and according to the SEC Action, the undisclosed Defendants

  7   who invested in the shell, and thus in Mab Vax, included Brauser and Groussman and their related

  8   entities. At the same time, Entity H fmiher burdened the shell company with a "Consent Right"

  9   whereby Entity H could block, for any reason or no reason at all, many kinds of transactions, including

 1o   the issuance of additional shares, any change of control, and other significant corporate actions.

 11   MabVax closed the reverse merger on July 8, 2014, thereby becoming subject to obligations to

 12   Defendants whom it never knew existed, and also subject to the Consent Right.

 13          51.     As Mab Vax was preparing to go public, Entity H scheduled a call with Mab Vax's CEO

 14   ostensibly to discuss the investor relations and public relations efforts necessary as the Company

15    matured. When MabVax's CEO joined the call, however, he was surprised that both Stetson and

 16   Honig were on the call, and that Entity H had essentially no role. Mab Vax's CEO had never heard of

 17   Honig, who shockingly announced, in words or substance: "I'm the owner of your company. You

 18   better do what I tell you to do." Honig did not, however, disclose his relationship with Entity H, his

19    control over HSCI, or how it was that he claimed to "own" MabVax.             Still more surprising to

20    Mab Vax's CEO was Entity H's officers' irrelevance during the call, and their deference to Stetson

21    and Honig as if this was all known to them, and normal.

22                 DEFENDANTS TIGHTEN THEIR GRIP ON MABV AX THROUGH
                        FURTHER FRAUD, MANIPULATION, AND DECEIT
23

24           52.     Following the reverse merger, Mab Vax looked for additional investors in the Company

25    without success. Although Entity H had held itself out as a respected investor, Mab Vax later came to

26    learn that Entity H, in fact, had a bad reputation for the manner in which it structured its investments

27    and approached investee companies. In short, Entity H's large position in Mab Vax-and the terms of

28    that position-was scaring away other investors.


                                                       -12-
       COMPLAINT FOR DAMAGES                                                       CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.32 Page 16 of 58




             53.     In early 2015, Mab Vax began to negotiate with Entity H to buy out Entity H's position

  2   in MabVax. Entity H, however, would not agree to reasonable terms, asking for a good deal more

  3   than it had invested to be bought out. At the time, that made no sense to Mab Vax. Entity H, however,

  4   was continuing to work as an undisclosed collaborator with Defendants.

  5          54.     Once Mab Vax came to its bewildering impasse with Entity H, Stetson called Mab Vax,

  6   inquiring about the progress of the Company. Mab Vax explained to Stetson its predicament: the

  7   structure of the Entity H investment made Mab Vax a difficult and unattractive investment target.

  8   Stetson expressed sympathy for Mab Vax and volunteered that he might be able to arrange a buyout of

  9   Entity H, as well as subsequent financing for the Company. These would become the Series D and E

1o    rounds of financing. At that time, this call appeared to Mab Vax to be nothing more than the call of an

 11   interested investor. Of course, it was all orchestrated by Honig, out of Mab Vax's view. Honig sent a

12    March 5, 2015 email to Stetson, Brauser, and Frost saying that the buyout and follow-on financing

13    were a "real good opportunity" that would allow them to "make $35 million conservatively in 4 months

14    and our money out [in] 4 weeks .... I will trade out of it for us."

15           55.     Stetson arranged to meet with Mab Vax on March 9, 2015 at the Marriott Laguna Cliffs

16    in Dana Point, California to discuss what he was pitching as an arms-length buyout of Entity H's

 17   position in Mab Vax. Mab Vax and Stetson reached a rough agreement on proposed terms at that

18    meeting. Stetson continued to express support for MabVax without ever disclosing that, in fact, he

19    and other Defendants were collaborating with Entity Hall along.

20           56.     Stetson brought Kesner with him, introducing Kesner to Mab Vax, and recommending

21    that MabVax hire Kesner to advise Mab Vax on the preparation and filing of its SEC filings, and on

22    related corporate matters.    Stetson and Kesner, and later Honig, told MabVax that Kesner had

23    exceptionally significant experience representing companies like Mab Vax before the SEC and in fact

24    had practiced at the SEC for a period of time.

25           57.     After the meeting, Stetson sent Mab Vax a March 9, 2015 email further pitching the

26    deal. Stetson stated that Frost would be investing, saying that "[tjhe following of Dr. Frost is worth

27    its weight [inf gold." Stetson justified the proposed highly dilutive financing terms that were so

28    unfavorable to Mab Vax, and favorable to the Series D and E investors, as irrelevant because Frost's


                                                       -13-
       COMPLAINT FOR DAMAGES                                                       CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.33 Page 17 of 58




     involvement would propel MabVax to great success. Stetson argued that "[t]he cost basis ofDr. Frost

 2   is irrelevant . . . . I anticipate that with Frost and Barry's following that the stock will trade up on

 3   announcement and with strong shareholders the stock will only increase as MabVax continues to

 4   deliver results." Stetson also sent MabVax a spreadsheet with the terms under which he and other

 5   Defendants would exchange the Entity H shares they would buy for Series D preferred shares of

 6   Mab Vax stock, and make a follow-on investment in the Series E round of financing consisting of

 7   common stock and Series E preferred shares.

 8          58.     Honig, on behalf of Defendants, insisted that these Series D and E preferred shares be

 9   convertible into common shares, but with beneficial ownership "blocker" provisions. Pursuant to

10   those provisions, Mab Vax was prohibited from converting any holder's preferred shares if doing so

11   would give that holder more than 4.99% voting control of the total outstanding shares. Defendants,

12   and now Kesner, assured Mab Vax that these blockers would keep everything "kosher," serving as a

13   sort of "firewall" that would operate to keep any investor from obtaining over 4.99% voting control in

14   Mab Vax, thereby essentially obviating the need for Section 13(d) reporting. Defendants and Kesner

15   knew, or were reckless in not knowing, that such statements would be viewed by a federal regulator

16   as false. Indeed, Defendants would ultimately require.MabVax to retain Kesner and Sichenzia-the

17   law firm where Kesner worked-so as to conceal their illicit and undisclosed group trading under the

18   auspices of lawful (again, "kosher") transactional structuring-unbeknownst to MabVax.

19          59.     On March 13, 2015, Mab Vax agreed to a term sheet, sent by Stetson on behalf of the

20   still-undisclosed investor group, explicitly requiring Mab Vax to "engage the firm with which Harvey

21   Kesner, Esq. is associated, as Company counsel (the 'Firm') for corporate and [sic] securities for a

22   minimum of 12 months period following closing." Mab Vax was assured that Sichenzia and Kesner

23   were so expert in the securities laws and transactional practice that they would better serve the

24   Company than other counsel. Accordingly, Mab Vax agreed to retain Sichenzia and Kesner. At the

25   time of the retention, Mab Vax had no reason to believe that Sichenzia and its lawyers would act in the

26   interests of anyone other than Mab Vax.

27          60.     Defendants' investor group bought out Entity H's notes and, m late March 2015,

28   pursuant to exchange agreements with Mab Vax, exchanged those notes for Series D convertible


                                                      -14-
      COMPLAINT FOR DAMAGES                                                       CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.34 Page 18 of 58




 I   preferred shares on terms that were very favorable to those investors. Southern Biotech was one of

 2   the investors participating in the exchange. The exchange agreement between Mab Vax and Southern

 3   Biotech granted a Consent Right to Southern Biotech, pursuant to which MabVax was required to

 4   obtain Honig's permission, as president of Southern Biotech, before the Company could raise

 5   additional money (such as any equity or debt financing).

 6            61.    Next, the Series E financing closed April 6, 2015, and also included terms very

 7   favorable to Series E investors. Honig and his associates managed the Frost, FGIT, and OPKO

 8   investments through the Series E financing. For example, OPKO's investment documentation was

 9   transmitted to and from, and negotiated with, Stetson and Brauser, who spoke for Frost, FGIT, OPKO,

1O   and other participating Defendants as a group.

11           62.     Mere days before finalizing the Series E financing, on or about April 2, 2015, Honig,

12   Stetson, and O'Rourke had a conference call with MabVax's CEO, demanding that MabVax again

13   sweeten the deal, this time by:

14                  a.      Providing a number ofrestricted stock units to Jane Hsaio, the Vice-Chairman

15   ofOPK0· 5
           '
16                  b.      Reducing its board of directors from seven members to five members selected

17   by Defendants, including two new board members;

18                   c.      Providing a grant of 200,000 shares of common stock to Rubin for "consulting

19   services" to be rendered based on his industry experience as the general counsel, executive vice

20   president and director of Frost's companies (OPKO and Ivax Pharmaceuticals, Inc. ("Ivax")).

21                  d.      Providing a grant of 500,000 shares of common stock to DMCG-an investor

22   relations firm-pursuant to a consulting agreement. DMCG is run by Prag, who often worked with

23   Defendants in connection with companies they "invested" in.

24           63.    Mab Vax refused to accept Defendants' request to entirely reconstitute its board of

25   directors. However, following negotiations that involved Defendants Honig, Stetson, and O'Rourke,

26   MabVax agreed to support the appointment of two new board members, one to be appointed

27
     5
28     Although undisclosed to MabVax, Dr. Hsiao also served on the Board of Directors of another company
     (CoCrystal Pharma, Inc.) that is the subject of the SEC Action, and in which Honig, Frost, Brauser, Stetson,
     Groussman, O'Rourke, and Alpha invested.
                                                          -15-
         COMPLAINT FOR DAMAGES                                                       CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.35 Page 19 of 58




      immediately, and another who was acceptable to OPKO (and therefore its leader, Frost) to be chosen

  2   in the coming weeks.     Before Honig agreed to this, in an April 3, 2015 email, Stetson sought

  3   reassurance from Kesner-who by that time had been retained as Mab Vax's counsel (but who, as

  4   noted, was always looking out for the interests of Defendants who installed him in that role)-asking:

  5   "Are you comfortable that we will get control of the board with this language?"

  6          64.     Mab Vax agreed to Honig's demand that it provide a grant of 200,000 shares-at the

  7   time worth approximately $500,000-to Rubin pursuant to a 12-month consulting agreement under

  8   which Rubin was to provide "advisory services in connection with corporate strategy, licensing, and

  9   business development, and introductions to key leaders in the industry." MabVax agreed to do so

 1o   based on Rubin's reputation as a top executive at two publicly-traded pharmaceutical companies and

 11   alleged ability to introduce potential business partners and talent. Rubin collected his fee but never

12    provided any consulting services to Mab Vax-the consulting agreement was, in fact, a giveaway to

13    Rubin that Defendants imposed on MabVax. Moreover, despite assuming a fiduciary obligation to

14    Mab Vax, at no point in time did Rubin, an attorney, advise Mab Vax that Defendants were acting as

15    an undisclosed 13D group.      Rubin's failure to disclose the true circumstances of Defendants'

 16   conduct-and his own failure to honestly disclose his own beneficial ownership on SEC filings-is

17    particularly striking because he was both well aware of his legal obligations from his service as a

 18   general counsel, officer, and director of two Frost-sponsored public companies (Ivax and OPKO), and

19    acutely familiar with the undisclosed group conduct insofar as he also served along with Frost as a

20    director of CoCrystal Pharma, Inc.-yet another small public company pillaged by Defendants Honig,

21    ·Frost, Brauser, Stetson, Groussman, O'Rourke, and Alpha.

22           65.     MabVax also was coerced into providing 500,000 shares-at the time, worth over

23    $1,000,000-to DMCG pursuant to a two-year consulting agreement under which DMCG was to

24    provide investor relations services. Despite becoming a consultant to Mab Vax, at no point in time did

25    DMCG or Prag advise Mab Vax that Defendants were acting as an undisclosed 13D group; DMCG

26    and Prag were acutely familiar with the undisclosed group conduct insofar as they worked with

27    Defendants with respect to numerous companies in which Defendants invested, including Marathon

28    Patent Corporation and ChromaDex Corporation.

                                                      -16-
       COMPLAINT FOR DAMAGES                                                      CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.36 Page 20 of 58




      SICHENZIA/KESNER'S RELATIONSHIP WITH DEFENDANTS AND FALSE ADVICE
           AS TO THE DEFENDANTS' BENEFICIAL OWNERSHIP AND CONTROL
 2

 3          66.      As noted above, Defendants required Mab Vax to hire the Sichenzia law firm, and its

 4   partner Kesner. Defendants' primary purpose in doing so was to have Sichenzia and Kesner provide

 5   MabVax with misleading advice as to Defendants' beneficial ownership status, and how a regulator

 6   likely would view Mab Vax's reporting obligations with respect to Defendants' beneficial ownership.

 7          67.      The federal securities laws typically require that if any person beneficially owns five

 8   percent of a class of any registered equity security of an issuer, that person must promptly disclose

 9   their beneficial ownership. Those who act together as a group in connection with their investment in

10   a company are treated as a "person" for purposes of this reporting requirement. The calculation and

11   reporting of beneficial ownership calls for an application of legal standards to known facts, an area

12   where Sichenzia and Kesner touted their purported market-leading legal expertise on behalf of issuers

13   like Mab Vax.

14          68.      It recently has become clear to MabVax, however, that the Defendants acted in such a

15   way that they were a "group" under the securities laws (and on information and belief Defendants,

16   Sichenzia, and Kesner all knew), including, but not limited to the following facts and circumstances:

17                   a.     investing together in dozens of companies;

18                   b.     coordinating amongst each other the amounts each will invest           111   those

19   companies;

20                   c.     consulting with     one another,    or with   other group members,           about

21   recommendations they will together give, or demands they together will make, to the management of

22   the companies in which they invest;

23                   d.     including each other, and/or other group members, on their communications

24   with the companies in which they invest;

25                   e.     installing certain of the Defendants, or other group members, as directors or

26   officers or counsel in the companies in which they invest; and

27                   f.     working together to coordinate meetings and introductions between the

28   companies in which they invest and third parties-such as institutional investors, investor relations


                                                      -17-
      COMPLAINT FOR DAMAGES                                                       CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.37 Page 21 of 58




      firms, and potential strategic transaction partners-and often requiring investee companies to retain

  2   their selected advisors.

  3            69.    Instead, Defendants, Sichenzia, and Kesner, actively concealed their group status from

  4   MabVax.

  5            70.    Defendants' practices and inter-relationships as a group were clear to Sichenzia and

  6   Kesner-who had a longstanding attorney-client and business relationship with Honig, Stetson,

  7   Brauser, and other Defendants. Indeed, Kesner only recently has admitted to Mab Vax that Sichenzia

  8   and Kesner have worked on numerous transactions with Defendants during their long relationship-

  9   at least five transactions per year. In fact, since 2009, Defendants have inserted Kesner as counsel to

 JO   at least 22 other companies in which Honig, Stetson, and other Defendants have "invested." This is

 11   why the SEC characterized Defendants' exploitation ofMabVax and other vulnerable companies, over

 12   many years and for such extraordinary profit, as "brazen."

 13            71.    Not only do Defendants use Kesner to facilitate and conceal their undisclosed group

14    activities, Kesner is himselfpart ofDefendants' investor group. Through a variety of opaque entities

 15   he manages (and upon information and belief holds voting and dispositive power over), Kesner has

16    invested in at least 16 companies alongside Honig and various other Defendants. 6

17             72.    Despite the fact that Kesner-who has worked in the field of securities law for over 30

18    years-had knowledge of Defendants' practices and inter-relationships, at Defendants' behest, he

19    concealed from Mab Vax the significant risk that the Defendants would be deemed a "group" under

20    the securities laws.    To the contrary, Sichenzia and Kesner, as undisclosed collaborators with

21    Defendants, repeatedly advised Mab Vax that Defendants were not a group for purposes of the

22    securities laws, and they made sure that the Company's public filings disaggregated Defendants'

23    holdings as if they were not a group. This was not an isolated mistake. Sichenzia, primarily through

24    6
       These include, without limitation: Marathon Patent Group Inc. (f/k/a American Strategic Minerals Corp); Riot
      Blockchain Inc. (f/k/a Bioptix, Inc., f/k/a Venaxis, Inc.); Majesco Entertainment Co. (n/k/a PolarityTE Inc.);
25    Orbital Tracking Corp. (in which Sichenzia and Kesner both invested); Viveve Medical, Inc.; Spiral Energy
      Tech., Inc. (n/k/a Exactus, Inc.); BTCS Inc. (f/k/a Bitcoin Shop, Inc.) (in which Sichenzia and Kesner both
26    invested); Cell Source, Inc. (in which Sichenzia was an investor but Kesner does not appear to have invested
      individually); Pershing Gold Corporation (in which Sichenzia and Kesner both invested); AV Therapeutics,
27    Inc.; Spherix Incorporated (a company for which Kesner served as CEO and a director, while simultaneously
      remaining a partner at Sichenzia); Northern Wind Energy Corp. (f/k/a Icarus Wind Energy, Inc.); Document
28    Security Systems, Inc.; Passport Potash Inc.; MusclePharm Corporation; and Bullfrog Gold Corp (in which
      Sichenzia was an investor but Kesner does not appear to have invested individually).
                                                          -18-
          COMPLAINT FOR DAMAGES                                                         CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.38 Page 22 of 58




     Kesner, reviewed, edited, and approved literally dozens of SEC filings over three years-many

 2   reporting Defendants' beneficial ownership and outstanding share counts-without even once

 3   suggesting there was any risk that Defendants could be considered a group, or that it would be in

 4   Mab Vax's interest to aggregate Defendants' individual holdings for purposes of beneficial ownership

 5   reporting in these filings. Indeed, in response to an August 18, 2015 inquiry from Mab Vax about

 6   potential affiliations amongst GRQ, Grander, Brauser, Honig, Stetson, and others, Sichenzia lied,

 7   saying that "Barry [Honig] is only affiliated with the GRQ entities," and that Honig was "separate"

 8   from Grander, Brauser, and Stetson.

 9                         DEFENDANTS' APRIL 2015 "PUMP AND DUMP"

10          73.     One of the goals of the March and April 2015 private placement financings, as

11   Defendants knew, was to generate market interest and boost trading volume in MabVax stock in

12   preparation for a planned stock promotion. On April 3, 2015, O'Rourke, acting at Honig's direction

13   and with Honig's and Brauser's input, circulated a press release touting that Frost, OPKO, and FGIT

14   had invested in MabVax, emphasizing Frost's reputation among retail investors for successfully

15   backing pharmaceutical companies.

16          74.     Honig, with the knowledge of Brauser and Stetson, then directed O'Rourke to write a

17   fraudulent promotional article under the pseudonym "Wall Street Advisors" on the Seeking Alpha

18   website on April 8, 2015 at 11 : 13 a.m. Mab Vax was not aware of this, nor was it aware of the true

19   identity of "Wall Street Advisors."      The article, entitled "OPKO Spots Another Overlooked

20   Opp01iunity in Mab Vax Therapeutics," highlighted OPKO's and Frost's investment in MabVax, and

21   was designed to inspire Frost's retail investor devotees to follow his lead and buy MabVax stock.

22   Despite his involvement in facilitating the Mab Vax financing and his extensive business relationships

23   with Honig, Brauser, Frost, and Stetson, O'Rourke not only concealed his true name in the article but

24   also falsely claimed that "[t]he author has no business relationship with Mab Vax." He also knowingly

25   and falsely claimed that he was "not receiving compensation for [writing the article]."

26          75.     Shortly before publications of O'Rourke's false Seeking Alpha article, A TG and

27   O'Rourke engaged in early trading ofMabVax shares on April 8, 2015 with the intention of creating

28   a false appearance of market interest in the stock. That trading included at least one matched trade,


                                                     -19-
      COMPLAINT FOR DAMAGES                                                      CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.39 Page 23 of 58




     this time involving Groussman's entity, Melechdavid, submitting the buy order and ATG submitting

 2   the sell order for the same price at 9:38 a.m. Again, Mab Vax had no knowledge of these fraudulent

 3   trading activities. The fraudulent "pump" campaign was successful. The trading volume of Mab Vax

 4   shares rose almost 7,500% from 8,833 shares on April 2, 2015 to 667,454 shares on April 6, 2015, and

 5   spiked even higher to 858,709 shares on April 9, 2015. Mab Vax's share price went from a closing

 6   price of$1.91 on April 1, 2015 to a closing price of$4.30 on April 9, 2015.

 7           76.      After peaking on April 10, 2015, Mab Vax's stock began to rapidly decline, falling 50%

 8   to around $2.00 per share by June 30, 2015, as Defendants-acting pursuant to their illicit agreement

 9   to acquire, hold, vote and/or dispose of their Mab Vax shares in concert-"dumped" their shares into

1O   the market from April 6 to June 30, 2015 for total proceeds of over $5.5 million, as detailed below:

11                        Defendants' Pump and Dump Proceeds: April 1, 2015 - June 30, 2015

12       Defendants                           Trade Dates (2015)     Net Quantity Sold    Proceeds
         Bra user                             4/13 -6/30             (576,400)            $1,600,826.76
13
        Stetson and Honig (through HSCI)      416   6/30             (1,080,379)          $3,607,248. 91
14       O'Rourke and ATG                     4/8 - 6130             (30,064)             $69,774.51

15       Groussman (through Melechdavid)      416 - 6123             (99,616)             $342,984.59
        Total                                                        (1, 786,459)         $5,620,804. 77
16

17                           DEFENDANTS' JULY 2015 "PUMP AND DUMP"

18           77.      In June 2015, when the market for Mab Vax shares had cooled from over $4 per share

19   to closing prices hovering just above $2 per share, O'Rourke recruited Ford to publish another

20   MabVax tout on Ford's blog. On July 1, 2015, Ford published an article entitled "MabVax: Near-

21   Term Catalysts Could Push Shares from $2 to over $5." The article contained materially false

22   statements, including that a licensing deal was imminent, when it was not, and that there were near-

23   term therapy development events that could take the share price to $5, when in fact, as Defendants

24   knew, clinical trials were only in early stages. Although O'Rourke requested Ford write the article,

25   and Honig compensated Ford for writing the article, Ford did not disclose that he had been paid in the

26   ai1icle, and none of Defendants ever disclosed to Mab Vax that they were operating in concert to

27   fraudulently promote the Company's stock.

28

                                                           -20-
      COMPLAINT FOR DAMAGES                                                          CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.40 Page 24 of 58




             78.       Once again, the "pump" worked just as Defendants intended. Defendants' fraudulent,

  2   purchased "research" increased MabVax trading volume from 227,182 shares on June 30, 2015 to

  3   798,213 shares on July 2, 2015. Likewise, Mab Vax's share price went from a closing price of $2.32

  4   on June 30, 2015 to $2.71 on July 2, 2015. Pursuant to their agreement to acquire, hold, vote and/or

  5   dispose of their shares in concert, Honig and his affiliates sold shares into the market from July 1 to

  6   December 31, 2015 for proceeds of over $2.7 million, as detailed below:

  7                      Defendants' Pump and Dump Proceeds: July 1, 2015 - December 31, 2015

  8       Defendants                            Trade Dates (2015)   Net Quantity Sold    Proceeds
         Bra user                               711   1017           (363,050)            $749,025.45
  9
          Stetson and Honig (through HSCI)      7/1 - 12/7           (682,539)            $1,525,588.49
10        O'Rourke and ATG                      711   12/31          (179,690)            $235,253.20

 11       Groussman (through Melechdavid)       7115 -12/18          (212,034)            $234,250.96
          Total                                                      (1,437,313)          $2,753,118.10
12

13    DEFENDANTS USE KESNER TO ILLICITLY PRESERVE THEIR "CONSENT RIGHT"-
                      AND THEIR STRANGLEHOLD ON MABVAX
14

15           79.       Defendants' misconduct and exploitation of Mab Vax also extended to the so-called

16    "Consent Right" held by one of the Defendants from March 2015 onward, pursuant to which Mab Vax

17    was required to obtain the Consent Right holder's permission before it could raise additional money

18    (such as any equity or debt financing).

19           80.       The Consent Right gave Defendants the necessary leverage to extract a wide range of

20    demands from Mab Vax because: (1) Mab Vax is a clinical-stage biotechnology company that relies on

21    outside financing; and (2) permission under the Consent Right could be withheld at the whim of the

22    Defendants or provided only if Mab Vax agreed to still other additional "conditions" in exchange for

23    permission.

24           81.       Indeed, by leveraging the Consent Right, Defendants forced Mab Vax to issue to them

25    and to other members of their investor group free "incentive" stock that since 2015 was worth more

26    than $8,300. 000 at the time of issuance. Defendants also required Mab Vax to hire vendors handpicked

27    and controlled by Defendants. Defendants also knew that, by refusing to grant permission under the

28    Consent Right, or by simply threatening to do so, they could block investment from outside sources,


                                                         -21-
       COMPLAINT FOR DAMAGES                                                         CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.41 Page 25 of 58




     including-as outlined below-critically-needed financing through a reputable investment bank in or

 2   about July 2017. Through the Consent Right, Defendants could keep Mab Vax dependent on them and

 3   their affiliates for investments-which they required be provided on terms that were extremely

 4   favorable to them.

 5          82.     For the same reasons, advice regarding the Consent Right was fundamental to

 6   Sichenzia' s and Kesner' s attorney-client relationship with Mab Vax. Sichenzia represented Mab Vax

 7   with respect to many transactions for which the Consent Right was negotiated and triggered, and was

 8   responsible for documenting and reporting the Consent Right in many public filings and transactional

 9   documents. Mab Vax reasonably expected Sichenzia and Kesner to provide loyal and competent legal

10   advice with respect to the Consent Right, and to safeguard the Company from Defendants abusing the

11   Right. Little did Mab Vax know that Sichenzia and Kesner were simply another means by which

12   Defendants manipulated and controlled the Company. Sichenzia and Kesner, acting on behalf of

13   Defendants, abused their position oftrust, and subordinated MabVax's interests to Defendants',just

14   as Defendants had them do with other victimized issuers on whom Defendants foisted Sichenzia and

15   Kesner, such as Riot Blockchain, Inc. and Towerstream Corporation.

16          83.     S ichenzia and Kesner never once advised Mab Vax that counsel's participation with the

17   other Defendants' investor group made the lawyers and all Defendants the beneficiaries of the Consent

18   Right. Nor did Sichenzia or Kesner ever disclose to Mab Vax why the Consent Right was held in the

19   names of various Defendants (passing from Southern Biotech to HSCI), much less that Mab Vax had

20   the right to negotiate with Defendants for greater transparency in how the Consent Right was held and,

21   ultimately, for greater limitations on its use. In fact, Sichenzia and Kesner never even informed

22   Mab Vax that, in practice, the facts and circumstances of the ownership and use of the Consent Right

23   could themselves create questions about the calculation and reporting of Defendants' beneficial

24   ownership.

25          84.    For example, for a time Southern Biotech was the designated "investor" that held the

26   Consent Right for the benefit of the Defendants. Although never disclosed to MabVax at the time,

27   Southern Biotech served no substantial business or economic purpose-other than to serve a straw

28   holder for the "Consent Right"-i.e., the "control right"-over Mab Vax that none of the Defendants


                                                     -22-
      COMPLAINT FOR DAMAGES                                                      CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.42 Page 26 of 58




      wanted to hold in their actual names as to do so would risk exposing the concealed group. Ultimately,

 2    MabVax came to learn that Honig served as Southern Biotech's president, and held voting and

 3    dispositive power over it. Very recently, Mab Vax has learned-from reviewing files maintained by

 4    Sichenzia-that still other Defendants had a stake in or were involved in Southern Biotech

 5    transactions, including Stetson, Frost, and Brauser in addition to Honig. Yet neither Defendants, nor

 6    Sichenzia and Kesner, ever once suggested that the oblique relationships between and among Southern

 7    Biotech, Honig, and other Defendants itself raised questions about whether they were conducting

 8    themselves in a manner harmful to Mab Vax and that required public disclosure under Section 13 o

 9    the Exchange Act. Simply put, Southern Biotech was a sham designed to camouflage the illicit

1o    conduct of those who, like Frost, Stetson, Brauser, and Honig, make a living by avoiding mandatory

11    disclosure under the securities laws.

12           85.     Defendants' use of Southern Biotech, Sichenzia, and Kesner in connection with the

13    Consent Right is further demonstrated by their conduct in November 2015 through January 2016,

14    when MabVax was negotiating a loan that required permission from Southern Biotech (the then-

15    designated official holder of the Consent Right).       Sichenzia was responsible for representing

16    Mab Vax's interests and, in fact, was preparing the consent documents that it advised Mab Vax needed

17    to obtain, including from Honig.

18           86.     As the financing was being negotiated, during the first week of December 2015,

19    Mab Vax's leadership team learned that Southern Biotech had (fortuitously) transferred certain shares

.20   that it was required to hold in order to maintain the Consent Right. MabVax urgently emailed

21    Sichenzia, so counsel could confirm that Mab Vax was finally free of the onerous Consent Right and

22    advise the Company about how to proceed. Although implicit in all confidential communications with

23    its counsel, MabVax explicitly instructed counsel to avoid alerting Southern Biotech: "please hold

24    back sending the consent to Southern Biotech[.]" For obvious reasons, MabVax did not want to

25    prematurely alert the Defendants that Honig had inadvertently terminated their Consent Right-and

26    thus lost their significant leverage over Mab Vax.

27           87.     Kesner did not promptly respond to, or even acknowledge, Mab Vax's email. Instead,

28    Sichenzia and Kesner deliberately disregarded the Company's instructions. The next day, Kesner


                                                       -23-
       COMPLAINT FOR DAMAGES                                                     CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.43 Page 27 of 58




 1   emailed his junior pminer, Tara Guarneri-Ferrara (with the subject line MabVax): "Approval of

 2   investments[.] Does Southern Bio have or the transferees from S[outhern ]B[iotech]?" Guarneri-

 3   Fe1Tara replied that she would "need to see the docs by which he [i.e., Honig] sold or assigned his

 4   shares[.]" "Ask for," Kesner replied-in blatant violation of Mab Vax's direct instructions. "OK,"

 5   Guarneri-Ferrara responded. The next day, Stetson emailed Guarneri-Ferrara a copy of the relevant

 6   language.

 7          88.     Later that day, MabVax heard directly from Honig that the shares that had been

 8   transferred out of Southern Biotech would be transferred back to Southern Biotech-thereby creating

 9   a potential argument that Southern Biotech had reestablished the Consent Right. In a second email,

JO   Honig thanked MabVax's leadership for "the heads up regarding Southern Biotech," and stated that

11   the shares upon which the Consent Right relied were "back in[] Southern Biotech." MabVax was

12   shocked by Honig's email. The Company had never discussed the issue with Honig, much less given

13   him a "heads up" that the Consent Right had terminated to Mab Vax's great benefit and relief.

14          89.     Mab Vax's CEO replied to Honig saying, "I did not give you the heads up on Southern

15   Biotech. You already realized that you had transferred all shares out of that entity. Someone else must

16   have alerted you." As the foregoing sequence makes clear, however, it was Mab Vax's own counsel

17   at Sichenzia who gave Honig the "heads up" that the Consent Right had terminated. Up to that point,

18   the Mab Vax leadership team had only discussed the matter internally, with the exception of ale1iing

19   Kesner and his legal team for the purposes of legal advice-and with strict instructions to not notify

20   Defendants. Only after Honig revealed his knowledge of the Consent Right termination did Kesner

21   address the matter with MabVax-not to help his client, but to declare that a purported undisclosed

22   ethical conflict meant that he and his law firm could not become involved in the dispute over whether

23   the Consent Right had been terminated.

24          90.     As a result of this "heads up"-and Sichenzia's violation of its client's confidence-

25   Honig was able to re-transfer the shares into the name of Southern Biotech and thus manufacture a

26   legal position that, by having done so, he had restored Defendants' Consent Right.

27          91.     Sichenzia continued to undermine Mab Vax with respect to this issue in January 2016.

28   In early January, Mab Vax emailed Sichenzia about a new financing and what consents were needed.


                                                      -24-
      COMPLAINT FOR DAMAGES                                                       CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.44 Page 28 of 58




      In a chain of internal emails, pm1ners at Sichenzia discussed the effect on the Consent Right of

  2   Southern Biotech's transfer of its Mab Vax securities. For example, Sichenzia partner David Manno

  3   expressed concern about "the SRFf [i.e., Sichenzia] conflict" with respect to the issue, indicating it

  4   was not "clear as to whether the Holder's (Southern Bio) consent right in the Exchange Agreement

  5   was terminated when Southern Bio transferred its MabVax securities," and suggesting "an

  6   acknowledgment that upon the transfer the consent right terminated."

  7           92.     Kesner promptly replied: "Here is my suggestion. Have Southern Bio itself amend the

  8   agreement with MabVax to simpl[y] terminate the Southern Bio right and provide a new approval

  9   right to Barry personally. Much simpler. Don't discuss the below specifically with Greg [MabVax's

10    CFO]." (Emphasis added).7 Another Sichenzia partner, Thomas Rose, later responded that "[i]t's fine

 11   that Barry and the company think the rights didn't transfer, but our reading of the agreement ... is that

12    we're not so sure. In fact, as I read, it looks like the rights transferred with the transfer of the securities."

13    Nonetheless, pursuant to Kesner's instruction-"don't discuss the below specifically with Greg"-

14    Sichenzia never shared their analysis of Mab Vax's position with Mab Vax. Instead of coming to the

15    aid of their client, Mab Vax, they abetted the adverse position taken by Honig as the leader of

16    Defendants intended them to do.

17            93.     Unable to fight a complex and protracted legal battle against the Investors with its own

18    counsel undermining its position, MabVax agreed, on January 12, 2016, to provide Southern Biotech

19    with a new Consent Right. It was not until years later that Mab Vax was finally able to escape the

20    Consent Right. In those intervening years, Defendants used the Consent Right to MabVax's great

21    detriment.

22              DEFENDANTS FORCE MABVAX TO HIRE IRTH COMMUNICATIONS

23            94.     On or about January 29, 2016, Honig introduced MabVax to IRTH, an investor

24    relations firm in Santa Monica, California, run by Robert and Andrew Haag. Honig recommended

25    that Mab Vax engage IRTH for investor relationship services. Mab Vax, however, was not impressed

26    by the Haag Brothers who ran IRTH, and declined to engage them.

27

28    7 As Kesner subsequently explained, "Barry [Honig] has been and continues to be representative to the
      transaction with Mab Vax. In reality."
                                                           -25-
          COMPLAINT FOR DAMAGES                                                           CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.45 Page 29 of 58




            95.     Several months later, just as Mab Vax was about to close a follow-on financing round

 2   with Defendants Honig, Stetson, and Brauser, Defendants required, as a condition of financing, that

 3   Mab Vax hire IRTH for $300,000. Mab Vax remained skeptical of IRTH, and grudgingly acceded to

 4   Defendants' demands to hire the Haag Brothers, provided they comply with strict rules and were

 5   accountable to Company management and not Honig, Stetson, et al. As Mab Vax's CEO explained in

 6   a July 31, 2016 email to IRTH, Mab Vax wanted "control over ... what materials are disseminated on

 7   our behalf ... and what is said by those we have hired to represent us." In particular, Mab Vax wanted

 8   to ensure that IRTH did not leak any non-public information.

 9          96.     Shortly thereafter, IRTH began to send MabVax invoices and, by November 10, 2016,

10   had paid IRTH $570,979.13.

11          97.     By December 2016, MabVax received a regulatory request in a non-public

12   investigation that the Company believed concerned conduct by IRTH.            Accordingly, MabVax

13   instructed IRTH to suspend all work for the Company. Almost immediately thereafter, MabVax

14   received loud and vulgar requests by Honig that the Company resume using IRTH (which it refused

15   to do). In January 2017, Mab Vax issued an early termination letter to IRTH, officially terminating

16   IRTH's services as ofFebruary 2017.

17          98.     IRTH provided scant to no valuable services to Mab Vax, certainly not fair value for

18   the nearly $600,000 it received. But for Defendants requiring that MabVax hire IRTH, Mab Vax never

19   would have done so.       MabVax has since learned that IRTH Communications has purportedly

20   performed investor-relations services for several companies in which Defendants invested, including

21   U.S. Gold Corporation, which raises serious questions about whether the money Mab Vax was forced

22   to pay IRTH was laundered to subsidize Defendants' "pump and dump" expenses, such as

23   commissioning fraudulent research from Ford and others.

24                    DEFENDANTS BLOCK LEGITIMATE FINANCING IN 2017

25          99.     In the summer of 2017 Mab Vax began working with H.C. Wainwright & Co., an

26   investment bank, in an effort to run an additional round of financing with investors other than

27   Defendants and their affiliates.

28

                                                     -26-
      COMPLAINT FOR DAMAGES                                                      CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.46 Page 30 of 58




             100.    A brief review of the onerous terms of the previous financing Mab Vax had conducted

 2   with some of Defendants serves as an example elucidating the Company's motivation to find investors

 3   other than Defendants and their affiliates. On May 18, 2017, MabVax obtained consent from HSCI

 4   (which held the Consent Right at that time) for an additional financing of$4. l million with Defendants

 5   and their affiliates, underwritten by Laidlaw & Co. Numerous conditions, however, were attached to

 6   this consent. Among other things, Mab Vax was required to issue 2,610,000 shares of Common Stock

 7   to (so called "Inducement Shares") to investors who had participated in a prior August 2016 financing,

 8   to spend $500,000 on "one or more investor relations services", and to again nominate a new corporate

 9   director-now subject to approval by HSCI. (Mab Vax also was pressured to use Laidlaw, which it

1O   since has learned served as the underwriter and banker of choice by Defendants.)

11           101.    Desperate to escape such onerous terms, Mab Vax looked elsewhere, finding H.C.

12   Wainwright. Defendants, however, were determined to keep Mab Vax dependent upon them, and to

13   keep other investors out.     Accordingly, in July 2017, Defendants denied consent to the H.C.

14   Wainwright financing. This led Mab Vax's CEO to lament that the financing "crashed before it got

15   out of the starting gate."

16           102.    Indeed, at no point in time since they first became involved with the Company have

17   Defendants allowed Mab Vax to conduct even one single equity financing with any investors other

18   than one led by one of the Defendants, involving Defendants and their affiliates.

19         DEFENDANTS FRAUDULENTLY OBTAIN MILLIONS IN ILLICIT STOCK
        CONVERSIONS-CASTING DOUBT OVER MABVAX'S CAPITALIZATION TABLE
20

21           103.    From the spring of 2015 until the spring of 2018, all Defendants held convertible

22   preferred stock from Mab Vax, with the exception of Ford, Rubin, Andrew and Robert Haag, and IRTH

23   (who, as noted above, benefited from their participation in the illicit group through either fully tradable

24   common stock or cash). Each share of convertible preferred stock, upon the request of the investor

25   holding that share, was to be converted by MabVax into shares of common stock that could be

26   immediately sold on the open market. Critically, however, the convertible preferred stock was also

27   subject to "beneficial ownership blockers" that forbade the conversion of preferred shares into

28

                                                       -27-
      COMPLAINT FOR DAMAGES                                                          CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.47 Page 31 of 58




      common stock if, as a result, the conve1ting shareholder would beneficially own more than a certain

  2   percentage of Mab Vax (most often, 4.99%).

  3          104.    Kesner, acting at Defendants' behest, consistently advised Mab Vax that the "blockers"

  4   operated as a legal barrier against any need to aggregate or repo1t the beneficial ownership of the

  5   investors holding those shares as reaching 5%. He also advised that the blockers allowed for one

  6   investor to convert shares without regard to the ownership of Mab Vax stock by other investors. In

  7   effect, Kesner explained and assured, and Mab Vax believed and relied on Kesner, that these blockers

  8   kept the Company "safe" under the securities laws. As the Company later realized and disclosed,

  9   however, this advice was false. The blockers do not legally foreclose a determination that Defendants

 1o   and their affiliates (or some of them) may be deemed as having acted as a previously undisclosed

 11   group. As discussed above, the test to determine whether investors are part of a 13D Group is a multi-

 12   factor test, and a group can exist notwithstanding the existence of beneficial ownership blockers.

 13          105.    Contemporaneous emails-as well as Kesner's lengthy history with Defendants-

 14   demonstrate that Sichenzia not only was aware of the interchangeability of Defendants' interests, but

 15   that Defendants interposed Sichenzia and Kesner on Mab Vax to conceal that fact from regulators. For

 16   example, in September 2017, an examiner for Nasdaq emailed an associate at Sichenzia ("Associate

 17   One") asking for the name of "an investor" whom Associate One had stated was being issued 100,000

 18   shares "for diligence" with respect to a paiticular round of financing. Associate One emailed Kesner

 19   and another Sichenzia partner, Avital Perlman, stating "The nasdaq examiner is asking for ... Barry's

20    name. The attached list indicates he is not an investor [in that particular financing round] though. Do

21    you have any issue with me releasing his name?" Perlman replied, to Kesner only, "Maybe the 100,000

22    diligence shares should be issued to HSC[I], which did invest."

23           106.    Had MabVax understood that the beneficial ownership blockers did not foreclose a

24    determination that Defendants were a 130 group, it would not have processed requests for conversions

25    it received from Defendants and their affiliates. Indeed, Mab Vax could not have processed the

26    conversion requests and issued common stock if Defendants were a properly disclosed l 3D group,

27    and therefore already possessed over 4.99% ownership of the Company.

28

                                                      -28-
       COMPLAINT FOR DAMAGES                                                       CASE NO::
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.48 Page 32 of 58




  1              l 07.   Defendants either made no filings under sections 13(d) and/or 13(g) of the Exchange

  2   Act, or where they did make such filings, did not aggregate their ownership or indicate they were part

  3   of a 13D group. Defendants misrepresented their beneficial ownership in connection with every

  4   purchase of stock from the Company, and misrepresented their beneficial ownership again thereafter

  5   every time they sought to conve1i their preferred stock into common stock. Mab Vax also only received

  6   the fraudulent and deceitful legal advice that Defendants put Sichenzia and Kesner in place to give.

  7   Accordingly, MabVax processed conversion requests from many Defendants who purchased

  8   convertible preferred stock issued to Mab Vax, as well as from other members of Defendants' investor

  9   group. In total, Mab Vax issued 2,628,766 shares of common stock via preferred share conversions.

 1O   These shares were worth over $22 million based on the price of the stock on the days they were issued.

 11   Neither Defendants nor their affiliates were entitled to these shares of common stock-they obtained

 12   them by fraudulently deceiving MabVax as to their status as a potential 13D group. Had MabVax

 13   been aware of Defendants' status, it would not have issued Defendants and their affiliates $22 million

 14   in stock to which they were not entitled under the terms of the beneficial ownership blockers.

 15                Par!J'. Converting (including affiliated                 Value of Common Stock Issued
                        entities and family members)
 16
          Honig*                                                 $12,604,534
 17       Brauser                                                $6,918,360

 18       Stetson*                                               $565,320
          Groussman                                              $528,957
 19
          O'Rourke                                               $1,002,493
20        Prag                                                   $268,873

21        Kesner                                                 $53,181
          Others                                                 $256,514
22
          Total                                                  $22, 198,232
23    *HSCI's conversions are allocated 94% to Honig and 6% to Stetson, representing, upon information and belief,
      their respective ownership of HSCI, which to this day has never been fairly disclosed
24

25            108.       In processing these conversions, on each occasion, MabVax was relying on (1) the

26    shareholder's representation that they were entitled to convert the stock as their beneficial ownership

27    was below the blocker amount, and (2) the honesty of the shareholder's Exchange Act section 13

28    filings (or absence of the same).


                                                              -29-
       COMPLAINT FOR DAMAGES                                                               CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.49 Page 33 of 58




             109.    It was not until mid-2018, that the legal frailty of the "blocker" firewall was revealed.

  2   Because of this, Mab Vax became concerned about the validity of the 2,628,766 shares of common

  3   stock issued to its investors via preferred share conversions. The Company also could not be certain

  4   that its previous reports regarding the number of common shares outstanding were accurate.

  5   Accordingly, Mab Vax had to publicly disclaim reliance on four years of previously filed SEC reports

  6   and financial statements and was for some time unable to file reports for 2018 as it is required to do

  7   under SEC and Nasdaq rules. Under these circumstances, Mab Vax has been delisted from the Nasdaq,

  8   and has been named in putative class actions filed by ce1iain of its shareholders.

  9          110.    Additionally, in order to clear the cloud over its capitalization table, MabVax was

 1o   forced to file a petition in the Delaware Chancery Court seeking the extraordinary relief of judicial

 11   validation of the unknown number of shares of arguably invalid common stock, and other corporate

 12   acts that also may not be valid. While Mab Vax was successful in obtaining the requested relief from

 13   the Delaware Chancery Court, the action cost the Company hundreds of thousands of dollars in legal

 14   fees and expenses, all of which would have been unnecessary but for the misconduct of Defendants.

 15                  THE SEC INVESTIGATION AND FEDERAL COURT ACTION

 16          111.    In late January 2018, MabVax disclosed that it had received notice that the SEC was

 17   conducting an investigation relating to certain of the Company's registration statements (and

 18   amendments thereto). The SEC issued a subpoena to Mab Vax on February 2, 2018.

 19          112.    Through February and March of 2018, Defendants saw the walls closing in on them.

20    Reporters began to contact Sichenzia and Kesner, leading one Sichenzia partner to lament "This is

21    going to be real bad." Sichenzia's managing partner, Gregory Sichenzia, exclaimed that one article

22    regarding Defendants' illicit activity "mentions every one of Harvey [Kesner's] clients he has ever

23    had." Another Sichenzia partner predicted that Gregory Sichenzia would want the firm to stop doing

24    work for Honig "as the noose gets tighter." Despite this, Sichenzia continued to represent Mab Vax

25    in connection with the SEC investigation.

26           113.    Sichenzia also recognized the intractable conflicts plaguing its representation of

27    Mab Vax, with one partner asking "how in G-d's name can Harvey be advising [Mab Vax]." Despite

28

                                                       -30-
       COMPLAINT FOR DAMAGES                                                       CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.50 Page 34 of 58




      acknowledging, in vivid terms, the egregious conflicts, Sichenzia did not withdraw from

  2   representation until late May 2018.

  3            114.   Even in withdrawing, Sichenzia continued to collaborate with Defendants and violate

  4   its duties to Mab Vax. A Sichenzia associate who worked on the Mab Vax engagement confided to a

  5   law firm colleague that he was in a professionally untenable position when asked transition questions

  6   by successor counsel. During one instant message conversation, the associate stated, "its [sic] tough

  7   for me because like wtf do I say?" He then acknowledged that "i can sell the investors down the river."

  8   Neither the Sichenzia associate, nor anyone else at that law firm, ever disclosed those true facts to

  9   Mab Vax (i.e., their client).

10             115.   Kesner violated MabVax's client confidences at least one more time during the

 11   transition to successor counsel. On information and belief, he alerted Honig and Brauser of a sensitive

12    and confidential Mab Vax meeting within ninety (90) minutes after it concluded.

 13            116.   On September 7, 2018, the SEC filed suit against many of the Defendants, including:

14    Honig, Brauser, Stetson, O'Rourke, Groussman, Frost, Ford, Alpha, ATG, FGIT, GRQ, HSCI,

15    Grander, Melechdavid, OPKO, and Southern Biotech. See Securities and Exchange Commission v.

16    Honig, et al., 1:18-cv-08175 (S.D.N.Y.). 8 The SEC complaint alleges that Defendants engaged in

 17   "three highly profitable 'pump-and-dump' schemes," that "Honig was the primary strategist, calling

 18   upon other Defendants to buy or sell stock, arrange for the issuance of shares, negotiate transactions,

19    or engage in promotional activity" and that "once Honig and his associates had secured substantial

20    ownership of the issuer, they acted as an undisclosed control group[.]"

21                                    FIRST CAUSE OF ACTION
            (Market Manipulation in violation of Cal. Corp. Code§ 25400 against all Defendants)
22

23             117.   Plaintiff realleges and incorporates by reference the allegations contained above as if

24    fully set forth herein.

25

26

27
28    8In an Amended Complaint filed March 8, 2019, the SEC dropped as defendants Groussman, Melechdavid,
      Alpha, Frost, FGIT, and OPKO, after the Court entered judgment against them, and Southern Biotech, which
      has been dissolved.
                                                        -31-
          COMPLAINT FOR DAMAGES                                                    CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.51 Page 35 of 58




             118.   By vi1tue of the allegations set forth above, Defendants violated California

 2   Corporations Code Sections 25400(a) and (b) et seq. Defendants' violations were committed either

 3   directly or indirectly within California.

 4           119.   Defendants knew that they were effecting the purchase or sale of Mab Vax stock,

 5   arranging for the issuance of shares, negotiating transactions, or engaging in promotional activity.

 6   Defendants acted with the intent and thereby did create a false or misleading appearance with respect

 7   to the market for Mab Vax securities, among other things, in violation of Section 25400(a).

 8           120.   Defendants effected repeated transactions in Mab Vax securities to create actual or

 9   apparent active trading in MabVax, with the knowledge that their actions would affect the stock,

1o   including its price and transactions by others, among other things, in violation of Section 25400(b ).

11           121.   As a proximate result of Defendants' conduct occurring in California with regard to

12   Mab Vax, the Company's stock was manipulated and Plaintiff was injured.

13           122.   Pursuant to the provisions of California Corporations Code 25500, Plaintiff is entitled

14   to, and should be awarded, damages against Defendants for unlawful manipulation of Mab Vax stock.

15           123.   Defendants violated Section 25400 and/or willfully, directly, and materially

16   participated in violating Section 25400 by, for example: (a) effecting transactions in MabVax

17   securities with the intention of creating a false and misleading appearance with respect to the market

18   for Mab Vax securities; (b) effecting transactions in Mab Vax securities to create the actuality or

19   appearance of active trading in Mab Vax securities or to affect the price of Mab Vax securities; and/or

20   (c) knowingly manipulating transactions in Mab Vax securities.

21           124.   Given the collective effort of all Defendants functioning as a conspiracy whereby each

22   meaningfully contributed to the shared and illicit objective of the others, Mab Vax is informed and

23   believes that in doing the wrongful and illegal acts herein alleged, Defendants, and each of them, acted

24   as the agents and co-conspirators of the other Defendants, acted within the course and scope of said

25   agency, and acted with the knowledge, consent, and approval of the other Defendants.

26

27

28

                                                      -32-
      COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.52 Page 36 of 58




                                     SECOND CAUSE OF ACTION
           (Unlawful Business Practices in violation of Cal. Bus. & Prof. Code§ 17200 against all
  2                                             Defendants)

  3           125.    Plaintiff realleges and incorporates by reference the allegations contained above as if

  4   fully set forth herein.

  5           126.    Defendants engaged in unlawful business practices in violation of the Unfair

  6   Competition Law by violating the Corporate Securities Law of 1968, Cal. Corp. Code § 25400, as

  7   alleged above. Defendants also engaged in unlawful business practices in violation of the Unfair

  8   Competition Law by committing fraud and deceit, fraudulent concealment, constructive fraud, and

  9   negligent misrepresentation, as alleged below.

 10           127.    Given the collective effort of all Defendants functioning as a conspiracy whereby each

 11   meaningfully contributed to the shared and illicit objective of the others, Mab Vax is informed and

 12   believes that in doing the wrongful and illegal acts herein alleged, Defendants, and each of them, acted

 13   as the agents and co-conspirators of the other Defendants, acted within the course and scope of said

14    agency, and acted with the knowledge, consent, and approval of the other Defendants.

 15                                   THIRD CAUSE OF ACTION
       (Fraud and Deceit in violation of Cal. Civ. Code§§ 1709 and 1710 and Common Law against
16                                             all Defendants)

17            128.    Plaintiff realleges and incorporates by reference the allegations contained above as if

 18   fully set forth herein.

19            129.    Defendants made false and misleading statements of material fact and omitted to state

20    material facts necessary in order to make the statements made, in light of the circumstances under

21    which they were made, not misleading. These material misrepresentations and omissions include the

22    topics described above in paragraphs 45 - 116.

23            130.    Defendants knew their representations were untrue or made such representations with

24    reckless indifference to the truth or in a manner not warranted by the information known to

25    Defendants.

26            131.    Defendants purposefully made these misrepresentations to induce reliance by Plaintiff,

27    e.g., inducing Plaintiff to issue more than 2.6 million shares of common stock (worth roughly $22

28    million at the time) in connection with preferred stock conversions that the Company would have been


                                                       -33-
       COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.53 Page 37 of 58




      prohibited from issuing had the true facts been disclosed, and inducing Plaintiff to issue shares of

  2   preferred stock (worth roughly $8.3 million at the time) as "inducement shares" in connection with

  3   new financings.

  4           132.    Plaintiff was unaware of, and reasonably and justifiably relied upon, Defendants'

  5   material misrepresentations in issuing securities, remaining invested in Mab Vax securities, and

  6   foregoing other potential investment opportunities due to Defendants' actions.

  7           133.    Plaintiff was damaged as a direct, proximate, and foreseeable result of the willful and

  8   intentional misconduct of Defendants.

  9           134.    Defendants' willful and intentional misconduct, in disregard of Mab Vax's rights and

 1o   business, justifies the awarding of punitive damages to Mab Vax.

 11           135.    Defendants' intentional conduct has caused and continues to cause damage to Plaintiff.

12            136.    Given the collective effort of all Defendants functioning as a conspiracy whereby each

 13   meaningfully contributed to the shared and illicit objective of the others, Mab Vax is informed and

 14   believes that in doing the wrongful and illegal acts herein alleged, Defendants, and each of them, acted

15    as the agents and co-conspirators of the other Defendants, acted within the course and scope of said

 16   agency, and acted with the knowledge, consent, and approval of the other Defendants.

 17                                    FOURTH CAUSE OF ACTION
                 (Fraudulent Concealment in Violation of Cal. Civ. Code§ 1710 and Common Law
 18                                      against all Defendants)

 19           13 7.   Plaintiff realleges and incorporates by reference the allegations contained above as if

20    fully set forth herein.

21            138.    Defendants deliberately concealed material information, including with respect to the

22    topics described above in paragraphs 45 - 116.

23            13 9.   Defendants made partial representations and concealed material facts, and thus had a

24    duty to fully disclose facts in order to prevent the statements they actually made from being

25    misleading.

26            140.    Defendants Rubin, Prag, Robert Haag, Andrew Haag, DMCG, and IRTH, as agents of

27    Mab Vax, owed a duty to Plaintiff, and had a duty to refrain from any act that breached the trust reposed

28    in them.


                                                       -34-
       COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.54 Page 38 of 58




              141.    Defendants had exclusive knowledge of the concealed material facts and Plaintiff did

 2    not know, and could not reasonably be expected to know, of these facts.

 3            142.    Defendants knew or had reason to know that the information they concealed was

 4    material, but they continued to purposefully and actively conceal material information to induce

 5    Plaintiffs reliance.

 6            143.    Plaintiff reasonably and justifiably relied upon Defendants' material misstatements and

 7    omissions, issued securities (including conversion stock and inducement shares), forewent other

 8    potential investment opportunities, and hired and retained the services of Defendants Rubin, Prag,

 9    Robe1i Haag, Andrew Haag, DMCG, and IRTH, due to Defendants' actions.                       Defendants'

 Jo   concealment was a substantial factor in causing harm to Plaintiff.

11            144.    Given the collective effort of all Defendants functioning as a conspiracy whereby each

12    meaningfully contributed to the shared and illicit objective of the others, Mab Vax is informed and

13    believes that in doing the wrongful and illegal acts herein alleged, Defendants, and each of them, acted

14    as the agents and co-conspirators of the other Defendants, acted within the course and scope of said

15    agency, and acted with the knowledge, consent, and approval of the other Defendants.

16                                    FIFTH CAUSE OF ACTION
          (Constructive Fraud in Violation of Cal. Civ. Code§ 1573 and Common Law against all
17                                             Defendants)

18            145.    Plaintiff realleges and incorporates by reference the allegations contained above as if

19    fully set forth herein.

20            146.    Defendants made statements to Plaintiff that were materially false and failed to disclose

21    information that made other statements materially misleading, including with respect to the topics

22    described above in paragraphs 45 - 116. Defendants had a duty to disclose such information in order

23    to prevent the statements they actually made from being misleading.

24            147.    Defendants Rubin, Prag, Robert Haag, Andrew Haag, DMCG, and IRTH, as agents of

25    Mab Vax, owed a duty to Plaintiff, and had a duty to refrain from any act that breached the trus~ reposed

26    in them.

27            148.    Defendants misled Plaintiff to its prejudice by inducing Plaintiff to issue MabVax

28    securities, providing Defendants financial gain to their advantage.


                                                        -35-
       COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.55 Page 39 of 58




             149.    Plaintiff was reasonably and justifiably misled by relying on Defendants' material

 2   misrepresentations and omissions.

 3           150.    As a direct and proximate result of Defendants' misleading statements, Plaintiff was

 4   damaged.

 5           151.    Given the collective eff01i of all Defendants functioning as a conspiracy whereby each

 6   meaningfully contributed to the shared and illicit objective of the others, Mab Vax is informed and

 7   believes that in doing the wrongful and illegal acts herein alleged, Defendants, and each of them, acted

 8   as the agents and co-conspirators of the other Defendants, acted within the course and scope of said

 9   agency, and acted with the knowledge, consent, and approval of the other Defendants.

10                                  SIXTH CAUSE OF ACTION
     (Negligent Misrepresentation in Violation of Cal. Civ. Code§ 1710 and Common Law against
11                                          all Defendants)

12           152.    Plaintiff realleges and incorporates by reference the allegations contained above as if

13   fully set f01ih herein.

14           153.    By virtue of their role as agents of Mab Vax, Defendants Rubin, Prag, Robert Haag,

15   Andrew Haag, DMCG, and IRTH had a particular duty to provide accurate information about Mab Vax

16   and its securities, based on Plaintiffs pecuniary interest in that information.

17           154.    Defendants supplied to Plaintiff false material information and made material

18   omissions, including the information described above in paragraphs 45 - 116.

19           155.    Defendants had no reasonable ground for believing their representations were true

20   when made, yet intended that Plaintiff rely on their representations in order to further Defendants'

21   fraudulent schemes to profit from Mab Vax through illicit transactions.

22           156.    Plaintiff reasonably and justifiably relied on the false information communicated by

23   Defendants and sustained pecuniary loss as a direct and proximate result of such reliance.

24           157.    Given the collective effort of all Defendants functioning as a conspiracy whereby each

25   meaningfully contributed to the shared and illicit objective of the others, Mab Vax is informed and

26   believes that in doing the wrongful and illegal acts herein alleged, Defendants, and each of them, acted

27   as the agents and co-conspirators of the other Defendants, acted within the course and scope of said

28   agency, and acted with the knowledge, consent, and approval of the other Defendants.


                                                       -36-
      COMPLAINT FOR DAMAGES                                                            CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.56 Page 40 of 58




                                      SEVENTH CAUSE OF ACTION
            (Tortious Interference with Prospective Economic Advantage against all Defendants)
  2

  3            158.    Plaintiff realleges and incorporates by reference the allegations contained above as if

  4    fully set forth herein.

  5            159.    Defendants interfered with Mab Vax's ability to raise money, and in turn commercialize

  6    its cancer therapies by, among other things:

  7                    a.        obtaining and then exercising their Consent Right to veto legitimate investors

  8    and financing through legitimate investment banks;

  9                    b.        compelling the Company to spend money on vendors, including but not limited

 1o    to lawyers, consultants, and investor relations professionals who, although never disclosed, were

 11    working in a manner antithetical to the interests of the Company and o,nly for the benefit of

 1.2   Defendants; and

 13                    c.        causing the Company to issue roughly 26% of its common shares to themselves

 14    under false pretenses that rendered those shares invalid, and thus invalidated the Company's

 15    capitalization table and rendered false the Company's financial reports that deprived it of the listing

 16    status and wherewithal to raise fu1iher investment.

 17            160.    Defendants' conduct has caused and continues to cause damage to Mab Vax.

 18            161.    Given the collective effort of all Defendants functioning as a conspiracy whereby each

 19    meaningfully contributed to the shared and illicit objective of the others, Mab Vax is informed and

 20    believes that in doing the wrongful and illegal acts herein alleged, Defendants, and each of them, acted

 21    as the agents and co-conspirators of the other Defendants, acted within the course and scope of said

 22    agency, and acted with the knowledge, consent, and approval of the other Defendants.

 23                                       EIGHTH CAUSE OF ACTION
                                  (Breach of Fiduciary Duty against all Defendants)
 24

 25            162.    Plaintiff realleges and incorporates by reference the allegations contained above as if

 26    fully set forth herein.

 27          '163.     Between April 2015 and April 2016, Mab Vax had an agency relationship with Rubin

 28    pursuant to a consulting agreement.


                                                          -37-
        COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.57 Page 41 of 58




 l           164.   Between April 2015 and January 2016, Mab Vax had an agency relationship with

 2   DMCG. Prag is the principle of DMCG. As such, he acted as an agent of Mab Vax.

 3           165.   Between August 2016 and February 2017, MabVax had an agency relationship with

 4   IRTH pursuant to the Services Agreement between Mab Vax and IRTH. As principals ofIRTH, Robert

 5   Haag and Andrew Haag, acting on behalf ofIRTH, were agents of Mab Vax.

 6           166.   As agents of Mab Vax, Defendants Rubin, Prag, DMCG, Andrew Haag, Robert Haag,

 7   and IRTH.owed fiduciary duties to Mab Vax, including a duty of reasonable care, a duty of loyalty,

 8   and a duty of confidentiality.

 9           167.   These Defendants repeatedly violated these fiduciary duties to MabVax in multiple

1O   ways, including:
11                  a.      Despite being familiar with Defendants' inter-relationships and practices,

12   Defendants Rubin, Prag, DMCG, Robert Haag, Andrew Haag, and IRTH failed to inform Mab Vax of

13   the risk that Defendants were a 13D group.
14                  b.      Defendants Rubin, Robert Haag, Andrew Haag, and IRTH failed to provide

15   value for the payments they received from Mab Vax, instead relying on the fact that Honig mandated

16   that Mab Vax hire and pay them exorbitant amounts.

17           168.   Mab Vax was damaged as a direct, proximate, and foreseeable result of the willful and

18   intentional misconduct of Defendants. Such willful and intentional misconduct, in disregard of

19   Mab Vax's rights and business, justifies the awarding of punitive damages to Mab Vax.

20           169.   Defendants' intentional conduct has caused and continues to cause damage to Mab Vax.

21           170.   Given the collective effort of all Defendants functioning as a conspiracy whereby each

22   meaningfully contributed to the shared and illicit objective of the others, Mab Vax is informed and

23   believes that in doing the wrongful and illegal acts herein alleged, Defendants, and each of them, acted

24   as the agents and co-conspirators of the other Defendants, acted within the course and scope of said

25   agency, and acted with the knowledge, consent, and approval of the other Defendants.

26

27

28

                                                      -38-
      COMPLAINT FOR DAMAGES                                                        CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.58 Page 42 of 58




  1                                        NINTH CAUSE OF ACTION
                            (Restitution for Unjust Enrichment against All Defendants)
 2

  3             171.   Plaintiff realleges and incorporates by reference the allegations contained above as if

 4    fully set f011h herein.

 5              172.   Defendants received benefits from Mab Vax, including shares of common stock and

  6   payment for services.

 7              173.   These benefits are unjustly retained by Defendants where they were procured by

  8   Defendants through fraud, among other things, as alleged above.

  9             174.   Given the collective effort of all Defendants functioning as a conspiracy whereby each

 Io   meaningfully contributed to the shared and illicit objective of the others, MabVax is informed and

11    believes that in doing the wrongful and illegal acts herein alleged, Defendants, and each of them, acted

12    as the agents and co-conspirators of the other Defendants, acted within the course and scope of said

13    agency, and acted with the knowledge, consent, and approval of the other Defendants.

14                                             PRAYER FOR RELIEF

15              WHEREFORE, Plaintiff prays:

16              A.     That judgment be entered in favor of Plaintiff and against Defendants;

17              B.     That Plaintiff be awarded actual and punitive damages;

18              c.     That Plaintiff be awarded pre- and post-judgment interest and that the interest be

19    awarded at the highest available rate;

20              D.     That Defendants be required to make full disclosure and accounting of their interests

21    and transactions in Plaintiff's securities, directly or indirectly, whether transacting in their own names

22    or with respect to transactions unde11aken through entities, nominees or other investors;

23              E.     That Plaintiff recover its costs of suit and reasonable attorney's fees; and

24              F.     That the Com1 grant such other legal and equitable relief as it may deem proper under

25    the circumstances.

26                                           JURY TRIAL DEMANDED

27              Plaintiff hereby demands a trial by jury on all issues triable by a jury in the above-entitled

28    action.


                                                          -39-
       COMPLAINT FOR DAMAGES                                                           CASE NO.:
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.59 Page 43 of 58




                                     Respectfully submitted,

  2   Dated:   April 8, 2019         BAKER BOTTS L.L.P.

  3

  4                                  By:       /?---/?--
                                           Jonathan A. Shapiro (SBN 257199)
  5                                        jonathan.shapiro@bakerbotts.com
                                           BAKER BOTTS L.L.P.
  6                                         101 California Street
                                           San Francisco, CA 94111
  7                                        (t) (415) 291-6200
                                           (f) (415) 291-6300
  8
                                           Brian C. Kerr (pro hac vice to be filed)
  9                                        brian.kerr@bakerbotts.com
                                           BAKER BOTTS L.L.P.
 10                                        30 Rockefeller Plaza
                                           New York, NY 10112
 11                                        (t) (212) 408-2543
                                           (f) (212) 259-2543
 12
                                           David M. Locher (pro hac vice to be filed)
 13                                        david.locher@bakerbotts.com
                                           BAKER BOTTS L.L.P.
 14                                        1299 Pennsylvania Avenue, N.W.
                                           Washington, DC 20004
 15                                        (t) (202) 639-7750
                                           (f) (202) 639-1177
 16
                                           Attorneys for Plaintiff
 17                                        MABVAX THERAPEUTICS HOLDINGS, INC.

 18

 19

20

21

22

23

24

25

26

27

28

                                        -40-
       COMPLAINT FOR DAMAGES                                          CASE NO.:
      Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.60 Page 44 of 58

                                                                                                                                                        SUM-100
                                          SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                        (SOLO PARA USO DE LA CORTE)
                                    (C/TACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                                     ELECTROHICALL V FILED
(AV/SO AL DEMANDADO):                                                                                                      Superior Court of California,
                                                                                                                              County of San Diego
 Barry Honig; John Stetson; Michael Brauser; John O'Rourke III; Phillip
 Frost; SEE ATTACHMENT FOR ADDITIONAL DEFENDANTS                                                                           04/0812019 at 05:20:46 PM
                                                                                                                         Clerk of the Superior Court
                                                                                                                    By Georgia Dixon· Cosby. Deputy Clerk
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 Mab Vax Therapeutics Holdings, Inc.


  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ;AV/SO! Lo han demandado. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su version. Lea la informaci6n a
 continuaci6n.
    Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y pape/es legates para presentar una respuesta por escrito en esta
 carte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la carte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la carte
 que le de un formu/ario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte le
 podra quitar su sue/do, dinero y bienes sin mas advertencia.
   Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
 programa de servicios /egales sin fines de /ucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
 colegio de abogados locales. A VISO: Por fey, la carte tiene derecho a rec/amar las cuotas y /os costos exentos por imponer un gravamen sabre
 cua/quier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la carte antes de que la carte pueda desechar el caso.

The name and address of the court is:                                                                     CASE NUMBER:
                                                                                                          (NtJmero de/ Caso):
(El nombre y direcci6n de la carte es):       San Diego County Superior Court of CA                                             37-2019-00018398- CU· SL- CTL
                                              330 West Broadway
                                              San Diego, CA 92101
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de teletono de/ abogado de/ demandante, o def demandante que no tiene abogado, es):
Jonathan A. Shapiro, Baker Botts LLP, 101 California St, Ste 3600, San Francisco, CA 94111, 415-291-6200

DATE:
(Fecha)
               04;D9t20"19                                                     Clerk, by
                                                                               (Secretario)
                                                                                                         Ct. Qt..
                                                                                                           G. Dixon-Cosby
                                                                                                                          Cct;,~                        , Deputy
                                                                                                                                                         (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL)
                                     1.   CiZ::]   as an individual defendant.
                                     2.   D        as the person sued under the fictitious name of (specify):


                                     3.   D        on behalf of (specify):

                                          under:    D       CCP 416.10 (corporation)                       D         CCP 416.60 (minor)
                                                    D       CCP 416.20 (defunct corporation)               D         CCP 416.70 (conservatee)
                                                    D       CCP 416.40 (association or partnership)        D         CCP 416.90 (authorized person)

                                                    D       other (specify):
                                     4.   D        by personal delivery on (date):
                                                                                                                                                            Pae1of1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                       SUMMONS                                                    Code of Civil Procedure§§ 412 20, 465
                                                                                                                                                  www.courtinfo.ca.gov
   SUM-100 [Rev July 1, 2009]
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.61 Page 45 of 58




                                       ATTACHMENT TO

                                           SUMMONS

  NOTICE TO DEFENDANT: (continued)

  Mark Groussman; Steven Rubin; John H. Ford; Robert Prag; Robert Haag; Andrew Haag; GRQ
  Consultants, Inc.; GRQ Consultants, Inc. 401K; GRQ Consultants, Inc. Roth 401K FBO Barry
  Honig; GRQ Consultants, Inc. Roth 40 I K FBO Renee Honig; Barry and Renee Honig Charitable
  Foundation, Inc.; Southern Biotech, Inc.; HS Contrarian Investments, LLC; Grander Holdings,
  Inc.; Grander Holdings Inc. 40 l K; Airy Properties; I I East Airy Street Partnership; ATG Capital,
  LLC; OPKO Health, Inc.; Frost Gamma Investments Trust; Melechdavid, Inc.; Melechdavid, Inc.
  Retirement Plan; Alpha Capital Anstalt; The Del Mar Consulting Group, Inc.; The Del Mar
  Consulting Group, Inc. Retirement Plan Trust; and IRTH Communications, LLC

  YOU ARE BEING SUED BY PLAINTIFF:

  MabVax Therapeutics Holdings, Inc.




  Active 40123980.1                          Attachment
     Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.62 Page 46 of 58
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7065

PLAINTIFF(S) / PETITIONER(S):              Mabvax Therapeutics Holdings Inc

DEFENDANT(S) / RESPONDENT(S): BARRY HONIG et.al.


 MABVAX THERAPEUTICS HOLDINGS INC VS HONING [E-FILE]
                                                                                            CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT
 CONFERENCE on MANDATORY eFILE CASE                                                         37-2019-00018398-CU-SL-CTL

CASE ASSIGNMENT
Judge: Ronald F. Frazier                                                              Department: C-65

COMPLAINT/PETITION FILED: 04/08/2019

TYPE OF HEARING SCHEDULED                             DATE                TIME       DEPT              JUDGE
Civil Case Management Conference                      09/20/2019          11:15 am   C-65              Ronald F. Frazier


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).
All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.
COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANT’S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.
MANDATORY eFILE: Case assigned to mandatory eFile program per CRC 3.400-3.403 and SDSC Rule 2.4.11. All documents must
      be eFiled at www.onelegal.com. Refer to General Order in re procedures regarding electronically imaged court records,
      electronic filing, and access to electronic court records in civil and probate cases or guidelines and procedures.
COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.
*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).



SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                        NOTICE OF CASE ASSIGNMENT
       Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.63 Page 47 of 58
                                                                                                                                                       POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                   FOR COURT USE ONLY
     Jonathan A. Shapiro (SBN 257199)
     BAKER BOTTS L.L.P.
     101 California Street, Suite 3600
     San Francisco, CA 94111
            TELEPHONE NO.:     (415) 291-6200     FAX NO. (Optional): (415) 291-6300

 E–MAIL ADDRESS (Optional):    jonathan.shapiro@bakerbotts.com
      ATTORNEY FOR (Name):     MabVax Therapeutics Holdings, Inc. v. Barry Honig, et al.
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                     SAN DIEGO
       STREET ADDRESS:         330 West Broadway
       MAILING ADDRESS:

                       San Diego CA 92101
      CITY AND ZIP CODE:

           BRANCH NAME:Central Division
      PLAINTIFF/PETITIONER: MabVax Therapeutics Holdings, Inc.                                            CASE NUMBER:

                                                                                                           37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                  Barry Honig, et al.
                                                                                                          Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1.    At the time of service I was at least 18 years of age and not a party to this action.
2.    I served copies of:
      a.             summons
      b.             complaint
      c.             Alternative Dispute Resolution (ADR) package
      d.             Civil Case Cover Sheet (served in complex cases only)
      e.             cross-complaint
      f.             other (specify documents):       Stipulation to Use ADR; Notice of Case Assignment and CMC
3.    a. Party served (specify name of party as shown on documents served):
           Phillip Frost

      b.          Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


4.    Address where the party was served:
      21 Star Island Drive, Miami Beach, FL 33139
5.    I served the party (check proper box)
      a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                 receive service of process for the party (1) on (date):                      (2) at (time):
      b.             by substituted service. On (date):                     at (time):            I left the documents listed in item 2 with or
                     in the presence of (name and title or relationship to person indicated in item 3):


                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date):               from (city):                           or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                          Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                      Code of Civil Procedure, § 417.10
   Judicial Council of California                       PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
        Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.64 Page 48 of 58
      PLAINTIFF/PETITIONER:          MabVax Therapeutics Holdings, Inc.                              CASE NUMBER:

                                                                                                      37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                Barry Honig, et al.

5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                    address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):   April 16, 2019                            (2) from (city):   San Francisco
                     (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.             by other means (specify means of service and authorizing code section):




                    Additional page describing service is attached.

6.   The "Notice to the Person Served" (on the summons) was completed as follows:
      a.        as an individual defendant.
      b.        as the person sued under the fictitious name of (specify):
     c.         as occupant.
      d.        On behalf of (specify):
                     under the following Code of Civil Procedure section:
                                    416.10 (corporation)                           415.95 (business organization, form unknown)
                                    416.20 (defunct corporation)                   416.60 (minor)
                                    416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                    416.40 (association or partnership)            416.90 (authorized person)
                                    416.50 (public entity)                         415.46 (occupant)
                                                                                   other:
7.   Person who served papers
     a. Name:    Mary Ann Rubalcaba
     b. Address: Baker Botts L.L.P., 101                 California Street, Suite 3600, San Francisco, CA 94111
     c. Telephone number:      (415) 291-6200
     d.   The fee for service was: $ 0.00
     e. I am:
           (1)             not a registered California process server.
           (2)             exempt from registration under Business and Professions Code section 22350(b).
           (3)             a registered California process server:
                           (i)         owner          employee         independent contractor.
                           (ii) Registration No.:
                           (iii) County:

8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:     April 26, 2019

                           Mary Ann Rubalcaba
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )




POS-010 [Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                     PROOF OF SERVICE OF SUMMONS
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.65 Page 49 of 58




              SENDER: COMPLETE THIS SECTION
              • Complete items 1, 2, and 3.
              • Print your name and address on the reverse
                so that we can return the card to you.
              • Attach this card to the back of the mailpiece,
                or on the front if space permits.
              1. Article Addressed to:


               PHILLIP FROST
               21 Star Island Drive
               Miami Beach FL 33139

                                                                                      3. Service Type                             D Priority Mall Express®

                                                                                     i~~~;~1~:
                                                                                                                                  D Registered Mall™
                  I Illll lllll IllIll llllllllllllIIIIIII IIll Ill
                       9590 9402 1623 6053 0904 o~1
                                                                                                            Restricted Delivery
                                                                                        D Certified Mall Restricted Delivery
                                                                                                                                  D Registered Mall Restricted
                                                                                                                                    Delivery
                                                                                                                                  D Return Reoolpt for
                                                                                        D Collect on Delivery                       Merchandls&
            - 2.- Art-ic-le_N_u_m_b_e_r-
                                       m-ran_s_fi-er-~,...ro_
                                                            m_s
                                                              _e_r.l_ic
                                                                      _e_l_
                                                                          ab_e_JJ-----1 D Collect on Delivery Restricted Delivery D Signature Confirmation™
                                                                                                     Mall                         0 Signature Conflrmatlon
                    7 0 16 13 7 0 0 0 0 0 0 6 7 8 6 8 2 6                                            Mall Restricted Delivery       Restricted Delivery
                                                                                          ·- · -· __ DO)
              PS Form     3811, July 2015 PSN 7530-02-000-9053                                                                Domestic Return Receipt
       Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.66 Page 50 of 58
                                                                                                                                                       POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                   FOR COURT USE ONLY
     Jonathan A. Shapiro (SBN 257199)
     BAKER BOTTS L.L.P.
     101 California Street, Suite 3600
     San Francisco, CA 94111
            TELEPHONE NO.:     (415) 291-6200     FAX NO. (Optional): (415) 291-6300

 E–MAIL ADDRESS (Optional):    jonathan.shapiro@bakerbotts.com
      ATTORNEY FOR (Name):     MabVax Therapeutics Holdings, Inc. v. Barry Honig, et al.
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                     SAN DIEGO
       STREET ADDRESS:         330 West Broadway
       MAILING ADDRESS:

                       San Diego CA 92101
      CITY AND ZIP CODE:

           BRANCH NAME:Central Division
      PLAINTIFF/PETITIONER: MabVax Therapeutics Holdings, Inc.                                            CASE NUMBER:

                                                                                                           37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                  Barry Honig, et al.
                                                                                                          Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1.    At the time of service I was at least 18 years of age and not a party to this action.
2.    I served copies of:
      a.             summons
      b.             complaint
      c.             Alternative Dispute Resolution (ADR) package
      d.             Civil Case Cover Sheet (served in complex cases only)
      e.             cross-complaint
      f.             other (specify documents):       Stipulation to Use ADR; Notice of Case Assignment and CMC
3.    a. Party served (specify name of party as shown on documents served):
           Steven Rubin

      b.          Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


4.    Address where the party was served:
      OPKO Health, Inc., 4400 Biscayne Blvd, Miami, FL 33137
5.    I served the party (check proper box)
      a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                 receive service of process for the party (1) on (date):                      (2) at (time):
      b.             by substituted service. On (date):                     at (time):            I left the documents listed in item 2 with or
                     in the presence of (name and title or relationship to person indicated in item 3):


                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date):               from (city):                           or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                          Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                      Code of Civil Procedure, § 417.10
   Judicial Council of California                       PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
        Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.67 Page 51 of 58
      PLAINTIFF/PETITIONER:          MabVax Therapeutics Holdings, Inc.                              CASE NUMBER:

                                                                                                      37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                Barry Honig, et al.

5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                    address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):   April 16, 2019                            (2) from (city):   San Francisco
                     (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.             by other means (specify means of service and authorizing code section):




                    Additional page describing service is attached.

6.   The "Notice to the Person Served" (on the summons) was completed as follows:
      a.        as an individual defendant.
      b.        as the person sued under the fictitious name of (specify):
     c.         as occupant.
      d.        On behalf of (specify):
                     under the following Code of Civil Procedure section:
                                    416.10 (corporation)                           415.95 (business organization, form unknown)
                                    416.20 (defunct corporation)                   416.60 (minor)
                                    416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                    416.40 (association or partnership)            416.90 (authorized person)
                                    416.50 (public entity)                         415.46 (occupant)
                                                                                   other:
7.   Person who served papers
     a. Name:    Mary Ann Rubalcaba
     b. Address: Baker Botts L.L.P., 101                 California Street, Suite 3600, San Francisco, CA 94111
     c. Telephone number:      (415) 291-6200
     d.   The fee for service was: $ 0.00
     e. I am:
           (1)             not a registered California process server.
           (2)             exempt from registration under Business and Professions Code section 22350(b).
           (3)             a registered California process server:
                           (i)         owner          employee         independent contractor.
                           (ii) Registration No.:
                           (iii) County:

8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:     May 3, 2019

                           Mary Ann Rubalcaba
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )




POS-010 [Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                     PROOF OF SERVICE OF SUMMONS
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.68 Page 52 of 58




         SENDER: COMPLETE THIS SECTION
          • Complete items 1, 2, and 3.
          • Print your name and address on the reverse                                                                $ gent
            so that we can return the card to you.                                                                    D Addressee
          • Attach this card to the back of the mailpiece,
            or on the front If space permits.
          1. Article Addressed to:                                        D. Is delivery addre different from Item 1? D Yes
                                                                             If YES. enter delivery address below:    D No
           STEVEN RUBIN
           OPKO Health Inc.
           4400 Biscayne Blvd
           Miami FL 33137

                                                                        3. Service Type                    D Priority Mall Expresae

             II 1111111111111111 111111111111 11111 111 1111111
               9590 9402 1623 6053 0904 25
                                                                        i~~~~~E:        Rasbicted~Ivery
                                                                D Certified Mall Rasbicted Delivery
                                                                                                           0 Registered Mall™
                                                                                                           D Registered Mall Restricted
                                                                                                           0
                                                                                                             Dell very
                                                                                                             Return Receipt for
        - - - - - - - - -- - - -- - -- - ----JD Collect on Delivery                                          Morchandlse
         2. Article Number (Transfer from service /abeQ         D Collect on Delivery Rasbicted Delivery   0 Signature  Conflrmatlon™
                                                                n .... _ .._,.. 1AeJI                      D Signature Conflrmatlon
                7 0 16      13 7  0 0 0 0 0 0 6 7 8 6 8 4O                       ~all Restricted Delivery    Restricted Delivery
        ~~~~~~~~~~~~~~~~~---~~ _ID)~~~~~~~~~~~~~~~~
         PS Form 3811, July 2015 PSN 7530-02-000-9053                                                     Domestic Return Receipt
       Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.69 Page 53 of 58
                                                                                                                                                       POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                   FOR COURT USE ONLY
     Jonathan A. Shapiro (SBN 257199)
     BAKER BOTTS L.L.P.
     101 California Street, Suite 3600
     San Francisco, CA 94111
            TELEPHONE NO.:     (415) 291-6200     FAX NO. (Optional): (415) 291-6300

 E–MAIL ADDRESS (Optional):    jonathan.shapiro@bakerbotts.com
      ATTORNEY FOR (Name):     MabVax Therapeutics Holdings, Inc. v. Barry Honig, et al.
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                     SAN DIEGO
       STREET ADDRESS:         330 West Broadway
       MAILING ADDRESS:

                       San Diego CA 92101
      CITY AND ZIP CODE:

           BRANCH NAME:Central Division
      PLAINTIFF/PETITIONER: MabVax Therapeutics Holdings, Inc.                                            CASE NUMBER:

                                                                                                           37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                  Barry Honig, et al.
                                                                                                          Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1.    At the time of service I was at least 18 years of age and not a party to this action.
2.    I served copies of:
      a.             summons
      b.             complaint
      c.             Alternative Dispute Resolution (ADR) package
      d.             Civil Case Cover Sheet (served in complex cases only)
      e.             cross-complaint
      f.             other (specify documents):       Stipulation to Use ADR; Notice of Case Assignment and CMC
3.    a. Party served (specify name of party as shown on documents served):
           Frost Gamma Investments Trust

      b.          Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


4.    Address where the party was served:
      4400 Biscayne Blvd, Miami, FL 33137
5.    I served the party (check proper box)
      a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                 receive service of process for the party (1) on (date):                      (2) at (time):
      b.             by substituted service. On (date):                     at (time):            I left the documents listed in item 2 with or
                     in the presence of (name and title or relationship to person indicated in item 3):


                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date):               from (city):                           or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                          Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                      Code of Civil Procedure, § 417.10
   Judicial Council of California                       PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
        Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.70 Page 54 of 58
      PLAINTIFF/PETITIONER:          MabVax Therapeutics Holdings, Inc.                              CASE NUMBER:

                                                                                                      37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                Barry Honig, et al.

5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                    address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):   April 16, 2019                            (2) from (city):   San Francisco
                     (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.             by other means (specify means of service and authorizing code section):




                    Additional page describing service is attached.

6.   The "Notice to the Person Served" (on the summons) was completed as follows:
      a.        as an individual defendant.
      b.        as the person sued under the fictitious name of (specify):
     c.         as occupant.
      d.        On behalf of (specify): Frost Gamma Investments Trust
                     under the following Code of Civil Procedure section:
                                    416.10 (corporation)                           415.95 (business organization, form unknown)
                                    416.20 (defunct corporation)                   416.60 (minor)
                                    416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                    416.40 (association or partnership)            416.90 (authorized person)
                                    416.50 (public entity)                         415.46 (occupant)
                                                                                   other:
7.   Person who served papers
     a. Name:    Mary Ann Rubalcaba
     b. Address: Baker Botts L.L.P., 101                 California Street, Suite 3600, San Francisco, CA 94111
     c. Telephone number:       (415) 291-6200
     d.    The fee for service was: $ 0.00
     e. I am:
            (1)            not a registered California process server.
            (2)            exempt from registration under Business and Professions Code section 22350(b).
            (3)            a registered California process server:
                           (i)         owner          employee         independent contractor.
                           (ii) Registration No.:
                           (iii) County:

8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:     April 26, 2019

                           Mary Ann Rubalcaba
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )




POS-010 [Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                     PROOF OF SERVICE OF SUMMONS
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.71 Page 55 of 58




         SENDER: COMPLETE THIS SECTION
         • Complete items 1, 2, and 3.
         • Print your name and address on the reverse
           so that we can return the card to you.
         • Attach this card to·the back of the mailpiece,
           or on the front if space permits.
         1. Article Addressed to:                                      D. Is delivery add~    different from Item 1?
                                                                          If YES. enter delivery address below:


           FROST GAMMA INVESTMENTS TRUST
          4400 Biscayne Blvd
          Miami FL 33137

                                                                     3. Service Type                       D Priority Mall Express®


                                                                     ~~~1~;~1~:                ~Ivery
                                                                                                           D Registered Mall™
            II I   llllllllll Ill111 111111111111 111111111111 111          Resb1cted
                                                                                                           D Reglatered Mall Resb1cted
                                                                                                    Deilvery
                                                                                                  D Return Receipt for
               9590 9402 1623 6053 0904 63               b certlfled Mall Restricted Delivery       Merchandlae
        - - - -- - --,- - - - - - - - -- - --1 0 Collect on Delivery
         2. Article Number (Transfer from service label) D Collect on Delivery Resb1cted Delivery D Signature Confirmation™
                                                         - .       . Viall                        D Signature Conflrrnetlon
                7016 1370 DODO 0678 6888                             ~allRestrlctedDellvery         Restricted Delivery

         PS Form       3811,   July 2015 PSN 7530-02-000-9053                                            Domestic Return Recelpt_l
       Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.72 Page 56 of 58
                                                                                                                                                       POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                   FOR COURT USE ONLY
     Jonathan A. Shapiro (SBN 257199)
     BAKER BOTTS L.L.P.
     101 California Street, Suite 3600
     San Francisco, CA 94111
            TELEPHONE NO.:     (415) 291-6200     FAX NO. (Optional): (415) 291-6300

 E–MAIL ADDRESS (Optional):    jonathan.shapiro@bakerbotts.com
      ATTORNEY FOR (Name):     MabVax Therapeutics Holdings, Inc. v. Barry Honig, et al.
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                     SAN DIEGO
       STREET ADDRESS:         330 West Broadway
       MAILING ADDRESS:

                       San Diego CA 92101
      CITY AND ZIP CODE:

           BRANCH NAME:Central Division
      PLAINTIFF/PETITIONER: MabVax Therapeutics Holdings, Inc.                                            CASE NUMBER:

                                                                                                           37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                  Barry Honig, et al.
                                                                                                          Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1.    At the time of service I was at least 18 years of age and not a party to this action.
2.    I served copies of:
      a.             summons
      b.             complaint
      c.             Alternative Dispute Resolution (ADR) package
      d.             Civil Case Cover Sheet (served in complex cases only)
      e.             cross-complaint
      f.             other (specify documents):       Stipulation to Use ADR; Notice of Case Assignment and CMC
3.    a. Party served (specify name of party as shown on documents served):
           OPKO Health, Inc.

      b.          Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                  CorpDirect Agents, Inc.
4.    Address where the party was served:
      1200 South Pine Island Road, Miami, FL 33324
5.    I served the party (check proper box)
      a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                 receive service of process for the party (1) on (date):                      (2) at (time):
      b.             by substituted service. On (date):                     at (time):            I left the documents listed in item 2 with or
                     in the presence of (name and title or relationship to person indicated in item 3):


                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date):               from (city):                           or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                          Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                      Code of Civil Procedure, § 417.10
   Judicial Council of California                       PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
        Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.73 Page 57 of 58
      PLAINTIFF/PETITIONER:          MabVax Therapeutics Holdings, Inc.                              CASE NUMBER:

                                                                                                      37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                Barry Honig, et al.

5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                    address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):   April 16, 2019                            (2) from (city):   San Francisco
                     (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.             by other means (specify means of service and authorizing code section):




                    Additional page describing service is attached.

6.   The "Notice to the Person Served" (on the summons) was completed as follows:
      a.        as an individual defendant.
      b.        as the person sued under the fictitious name of (specify):
     c.         as occupant.
      d.        On behalf of (specify): OPKO Health, Inc.
                     under the following Code of Civil Procedure section:
                                    416.10 (corporation)                           415.95 (business organization, form unknown)
                                    416.20 (defunct corporation)                   416.60 (minor)
                                    416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                    416.40 (association or partnership)            416.90 (authorized person)
                                    416.50 (public entity)                         415.46 (occupant)
                                                                                   other:
7.   Person who served papers
     a. Name:    Mary Ann Rubalcaba
     b. Address: Baker Botts L.L.P., 101                 California Street, Suite 3600, San Francisco, CA 94111
     c. Telephone number:      (415) 291-6200
     d.   The fee for service was: $ 0.00
     e. I am:
           (1)             not a registered California process server.
           (2)             exempt from registration under Business and Professions Code section 22350(b).
           (3)             a registered California process server:
                           (i)         owner          employee         independent contractor.
                           (ii) Registration No.:
                           (iii) County:

8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:     May 3, 2019

                           Mary Ann Rubalcaba
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )




POS-010 [Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                     PROOF OF SERVICE OF SUMMONS
Case 3:19-cv-00981-WQH-MSB Document 1-2 Filed 05/24/19 PageID.74 Page 58 of 58




          SENDER: COMPLETE THIS SECTION                               COMPLETE THIS SECTION ON DELIVERY

          • Complete items 1, 2, and 3.
          • Print your name and address on the reverse
                                                                      ~ Signatu~ ECEJVEO                                D   Agent
            so that we can return the card to you.                                                                      D   Addressee
          • Attach this card to the back of the mailpiece,            B. Received ~~n!d a~~J     .f      g      I C. Date of Delivery
            or on the front if space permits.
          1. Article Addressed to:                                    D. ls tfe'!~~~kotR 1i~\? D Ves
                                                                         It ~ e1'l6M&11\~jb~IN                          D No
           OPKO HEALTH, INC.
           c/o CORPDIRECT AGENTS, INC.
           1200 South Pine Island Road
           Miami FL 33324

                                                                    3. Service Type                          0 Priority Mall Express®

                                                                    ~~~~:l~;~l~: Restncted Delivery
                                                                                                             0 Registered Mall™
                                                                                                             0 Registered Mall Restricted
              II lllllll llll111111111111111111111111111111 111                                                Dell very
                9590 9402 1623 6053 0904 32               D Certified Mall Restricted Delivery               D Retum Receipt for
         ------------_:_~_,:___ _ __J 0 Collect on Der.very                                           Merchandise
          2. Article Number rrransfer from service label) D Collool on Delivery Restricted Delivery 0 Signature Confirmation™
                                                           .         Mnll                           0 Signature Confirmation
                7 0 16 13 7 0 0 0 0 0 0 6 7 8 6 8 5 7                         0
                                                                             ~ all Restricted Delivery         Restricted Delivery

          PS Form    3811, July 2015 PSN 7530-02-000-9053                                                Domestic Return Receipt
